 
Exhibit 10.62(a)

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
 
Dated as of September 3, 2008
 
among
 
MIDWEST AIRLINES, INC.,
 
as the Borrower,
 
MIDWEST AIR GROUP, INC.,
 
as Parent,

 
THE SUBSIDIARIES OF
 
MIDWEST AIRLINES, INC.,
 
as Guarantors,
 


 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
 
as Administrative Agent and as Collateral Agent,
 


 
and
 
The Lenders Party Hereto
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS
               
 

 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01 
          Defined Terms

1.02 
          Other Interpretive Provisions

1.03 
          Accounting Terms

1.04 
          References to Agreements and Laws

1.05 
          Times of Day

1.06 
          Uniform Commercial Code.


ARTICLE II THE TERM COMMITMENTS AND TERM LOANS

 

2.01 
          The Term Loans

2.02 
          Prepayments

2.03 
          Repayment of Term Loans

2.04 
          Interest

2.05 
          Computation of Interest

2.06 
          Evidence of Indebtedness

2.07 
          Payments Generally.

2.08 
          Sharing of Payments


 

ARTICLE III TAXES

 
 
3.01 
          Taxes

3.02 
          Matters Applicable to All Requests for Compensation

3.03 
          Survival


   

ARTICLE IV CONDITIONS PRECEDENT TO TERM LOANS


 
4.01 
          Amendment and Restatement Effective Date Conditions

4.02 
          Milestone Achievement Date Conditions

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

 
 
5.01 
          Existence, Qualification and Power; Compliance with Laws; “Air Carrier
Status”

5.02 
          Authorization; No Contravention

5.03 
          Governmental Authorization; Other Consents

5.04 
          Binding Effect

5.05 
          Financial Statements

5.06 
          Litigation

5.07 
          No Default

5.08 
          Ownership of Property

5.09 
          Environmental Compliance

5.10 
          Insurance

5.11 
          Taxes

5.12 
          ERISA Compliance

5.13 
          Subsidiaries; Equity Interests

5.14 
          Margin Regulations; Investment Company Act;

5.15 
          Disclosure

5.16 
          Compliance with Laws

5.17 
          Intellectual Property; Licenses, Etc

5.18 
          Security/Priority

5.19 
          Slot Utilization

5.20 
          Representations and Warranties as to Collateral

5.21 
          Indebtedness and Guaranteed Indebtedness

5.22 
          Deposit Accounts

 
 

ARTICLE VI
AFFIRMATIVE COVENANTS


 
6.01 
          Financial Statements

6.02 
          Certificates; Other Information

6.03 
          Notices

6.04 
          Payment of Obligations

6.05 
          Preservation of Existence, Etc

6.06 
          Maintenance of Properties

6.07 
          Maintenance of Insurance

6.08 
          Compliance with Laws

6.09 
          Books and Records

6.10 
          Inspection Rights

6.11 
          Use of Proceeds

6.12 
          Further Assurances

6.13 
          Compliance with Terms of Gate Leaseholds

6.14 
          Cash Management System; Controlled Accounts; Initial Drawing

6.15 
          FAA and DOT Matters; Citizenship

6.16 
          Slot Utilization

6.17 
          Gate Utilization

6.18 
          Cape Town Convention

6.19 
          Payment of Taxes

 
 

ARTICLE VII
NEGATIVE COVENANTS

 
 
7.01 
          Liens

7.02 
          Investments

7.03 
          Indebtedness

7.04 
          Guarantees and Other Liabilities

7.05 
          Fundamental Changes

7.06 
          Dispositions

7.07 
          Restricted Payments

7.08 
          Change in Nature of Business

7.09 
          Transactions with Affiliates

7.10 
          Use of Proceeds

7.11 
          Amendments of Organization Documents

7.12 
          Changes in Fiscal Year

7.13 
          Prepayments, Etc. of Indebtedness

7.14 
          Partnerships, Etc

7.15 
          Speculative Transactions

7.16 
          Formation of Subsidiaries

7.17 
          Change in Capital Structure

7.18 
          Repayments of Reimbursement Obligations

7.19 
          Amendments to Reimbursement Agreement

7.20 
          Sales and Leasebacks

7.21 
          Negative Pledge Clauses

7.22 
          Clauses Restricting Subsidiary Distributions

 
 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

 
 
8.01 
          Events of Default

8.02 
          Remedies upon Event of Default

8.03 
          Application of Funds


ARTICLE IX ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 
 

9.01 
          Appointment and Authorization of Administrative Agent and Collateral
Agent

9.02 
          Delegation of Duties

9.03 
          Liability of Administrative Agent and Collateral Agent

9.04 
          Reliance by Administrative Agent and Collateral Agent

9.05 
          Notice of Default

9.06 
          Credit Decision; Disclosure of Information by Administrative Agent and
Collateral Agent

9.07 
          Indemnification of Administrative Agent and the Collateral Agent

9.08 
          Successor Administrative Agent

9.09 
          Collateral and Guaranty Matters



--------------------------------------------------------------------------------


 
 
 
 
 

ARTICLE X SECURITY

 


10.01 
                     Grant of Security

10.02 
                     Further Assurances

10.03 
                     Rights of Lender; Limitations on Lenders’ Obligations

10.04 
                     Covenants of the Loan Parties with Respect to Pledged
Collateral

10.05 
                     Performance by Collateral Agent of the Loan Parties’
Obligations

10.06 
                     The Collateral Agent’s Duties

10.07 
                     Remedies

10.08 
                     Modifications

10.09 
                     Release; Termination

 
 

ARTICLE XI GUARANTY

 
 
11.01 
                     Guaranty

11.02 
                     Guaranty Absolute

11.03 
                     Waivers and Acknowledgments

11.04 
                     Subrogation

11.05 
                     Continuing Guarantee; Assignments

11.06 
                     No Reliance


ARTICLE XII MISCELLANEOUS

 
 
12.01 
                     Amendments, Etc.

12.02 
                     Notices and Other Communications; Facsimile Copies

12.03 
                     No Waiver; Cumulative Remedies

12.04 
                     Attorney Costs, Expenses and Taxes

12.05 
                     Indemnification by the Borrower

12.06 
                     Payments Set Aside

12.07 
                     Successors and Assigns

12.08 
                     Setoff

12.09 
                     Interest Rate Limitation

12.10 
                     Counterparts

12.11 
                     Integration

12.12 
                     Survival of Representations and Warranties

12.13 
                     TPG Entities as Lenders

12.14 
                     Severability

12.15 
                     Tax Forms

12.16 
                     Governing Law

12.17 
                     Waiver of Right to Trial by Jury

12.18 
                     Binding Effect

12.19 
                     Reaffirmation of Guaranty and Grant of Security

12.20 
                     Consent of Existing Lenders

12.21 
                     No Novation



 


 

SIGNATURES S-1

 

 
 

--------------------------------------------------------------------------------

 

 
 

 

SCHEDULES       I. Initial Pledged Equity II. Initial Pledged Debt III.  Omitted
IV.  Reimbursement Obligation Collateral Account 2.01 Term Commitments 5.02 
Defaults 5.03  Certain Authorizations 5.08(b)  Existing Slots 5.08(c) Airport
Gate Leaseholds 5.13 Subsidiaries and Other Equity Investments 5.17(d) Third
Party Rights and IP Agreements 5.20(a)(1) UCC Information 5.20(a)(2) UCC
Information Changes 5.22 Deposit Accounts 7.01 Liens 7.03  Existing Indebtedness
7.06  Permitted Dispositions 12.02 
Administrative Agent’s Office; Certain Addresses for Notices
        EXHIBITS       A Form of Loan Notice B Form of Term Note C  Form of
Assignment and Assumption D Form of Intellectual Property Security Agreement D-1
Form of IP Security Agreement Supplement F Form of Slot Security Agreement G 
Form of Aircraft Mortgage H  Form of Spare Parts Security Agreement I  Form of
Airline Service Agreement    

 
 




 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
 
This AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT (“Agreement”) is
entered into as of September 3, 2008, among MIDWEST AIRLINES, INC., a Wisconsin
corporation (the “Borrower”), MIDWEST AIR GROUP, INC., a Wisconsin corporation
(“Parent”), each of the Subsidiaries of the Borrower from time to time party
hereto (together with the Parent and any future direct and indirect Subsidiaries
of the Borrower, the “Guarantors”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and Wells Fargo Bank
Northwest, National Association (“Wells Fargo”), as administrative agent to the
Lenders (together with its successors in such capacity, the “Administrative
Agent”) and as collateral agent to the Lenders (together with its successors in
such capacity, the “Collateral Agent”).
 
PRELIMINARY STATEMENTS
 
1.           The Borrower, the Guarantors, the lenders party thereto (the
“Existing Lenders”) and the Agents entered into the Senior Secured Credit
Agreement (the “Initial Credit Agreement”), dated as of July 11, 2008 (the
“Initial Closing Date”) whereby the Existing Lenders extended certain senior
secured term loans to the Borrower on the Initial Closing Date in an aggregate
principal amount of $10,000,000 (the “Initial Term Loans”);
 
2.           The Borrower, the Guarantors, Northwest Airlines, Inc., a Minnesota
corporation (“Northwest”) and the Collateral Agent entered into the
Reimbursement Agreement (the “Initial Reimbursement Agreement”), dated as of
July 24, 2008, whereby the Borrower agreed to reimburse Northwest for any draws
upon the letter of credit issued by U.S. Bank National Association (in such
capacity, the “U.S. Bank”) to and for the benefit of U.S. Bank National
Association (in such capacity, the “Processing Bank”) in the stated amount of
$10,000,000, with Northwest being the account party in respect of such letter of
credit, such letter of credit having been issued in order to induce the
Processing Bank to release to Midwest $10,000,000 of cash collateral supporting
certain contingent credit card processing obligations of Midwest to the
Processing Bank;
 
3.           The Borrower, the Guarantors, Northwest and the Collateral Agent
have entered into the Amended and Restated Reimbursement Agreement, dated as of
September 3, 2008 as amended, restated, amended and restated, replaced,
supplemented or otherwise modified from time to time,  “Reimbursement
Agreement”), amending and restating the Initial Reimbursement Agreement;
 
4.           The Borrower, the Guarantors, the Existing Lenders and the Agents
entered into the First Amendment to the Initial Credit Agreement (the “First
Amendment”), dated as of July 24, 2008 whereby the Existing Lenders agreed to
amend certain provisions of the Initial Credit Agreement in connection with the
Reimbursement Agreement and to allocate payments between the Existing Lenders
and Northwest;
 
5.           The Borrower, the Guarantors, the Existing Lenders and the Agents
entered into the Second Amendment to the Initial Credit Agreement (the “Second
Amendment”), dated as of August 1, 2008 (the “Second Amendment Effective Date”)
whereby the Existing Lenders extended certain additional senior secured term
loans to the Borrower on the Second Amendment Effective Date in an aggregate
principal amount of $5,000,000 (the “Second Term Loans”, and together with the
Initial Term Loans, the “Existing Term Loans”);
 
6.           The Borrower, the Guarantors, the Existing Lenders and the Agents
entered into the Third Amendment to the Initial Credit Agreement (the “Third
Amendment”), dated as of August 11, 2008 whereby the Existing Lenders agreed to
amend certain provisions of the Initial Credit Agreement in connection with the
extension of the maturity date of the Initial Credit Agreement.
 
7.           The Borrower, the Guarantors, the Existing Lenders and the Agents
entered into the Fourth Amendment to the Initial Credit Agreement (the “Fourth
Amendment”, and the Initial Credit Agreement, as amended by the First Amendment,
the Second Amendment, the Third Amendment and the Fourth Amendment, the
“Existing Credit Agreement”), dated as of August 15, 2008 whereby the Existing
Lenders agreed to amend certain provisions of the Initial Credit Agreement as
set forth therein.
 
8.           TPG Midwest US V, LLC, a Delaware limited liability company has
resigned as Administrative Agent under the Existing Credit Agreement and Wells
Fargo has been appointed, and has accepted such appointment, as successor
Administrative Agent pursuant to Section 9.09 of the Existing Credit Agreement
and shall act in the capacity of Administrative Agent hereunder until such time
as it resigns pursuant to Section 9.08 hereof.
 
9.           The Borrower desires that Republic extend, and Republic is willing
to provide, additional Term Loans on the Amendment and Restatement Effective
Date in an aggregate principal amount not to exceed $15,000,000 on the terms and
conditions set forth herein;
 
10.           The Borrower desires that Republic and the Existing Lenders
extend, and Republic and the Existing Lenders are willing to provide, additional
Term Loans on the Milestone Achievement Date in an aggregate principal amount
not to exceed $20,000,000 on the terms and conditions set forth herein;
 
11.           It is a condition to Republic and the Existing Lenders entering
into this Agreement and making the additional Term Loans (as defined below)
provided for herein that (i) the obligations of the Borrower under the Airline
Service Agreement and (ii) the obligation of the Borrower to pay damages
resulting from certain terminations thereof in an aggregate amount not to exceed
(x) for the period from the Amendment and Restatement Effective Date until the
thirtieth day thereafter, $5,800,000; (y) for the period from the thirty-first
day following the Amendment and Restatement Effective Date until the forty-fifth
day following the Amendment and Restatement Effective Date, $8,000,000; and (z)
thereafter, $10,200,000 shall constitute Secured Credit Obligations of the
Borrower hereunder;
 
12.           The parties hereto have agreed to amend and restate the Existing
Credit Agreement as provided herein; and
 
13.           It is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement which shall remain outstanding, or evidence repayment
of any such obligations and liabilities and that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations of the Borrower and each Guarantor outstanding thereunder.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree that on the
Amendment and Restatement Effective Date, the Existing Credit Agreement shall
be, and hereby is, amended and restated in its entirety as follows:
 
 

 

ARTICLE I     DEFINITIONS AND ACCOUNTING TERMS

 
                         
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Administrative Agent” has the meaning specified in the preamble.
 
“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 12.02, or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“After-Acquired Intellectual Property” has the meaning specified in Section
10.04(h)(vi).
 
“Agent-Related Persons” means the Administrative Agent, the Collateral Agent,
together with their respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.
 
“Agents” means the Administrative Agent and the Collateral Agent.
 
“Agreement” has the meaning specified in the preamble.
 
“Aircraft Mortgages” means each amended and restated aircraft mortgage and
security agreement executed and delivered pursuant to Section 4.01(a)(xiii).
 
“Airframes” has the meaning specified in the Aircraft Mortgages.
 
“Airline Service Agreement” means the airline service agreement in the form
attached hereto as Exhibit I as in effect on the date hereof.
 
“Airline Service Agreement Obligations Cap” means (i) for the period from the
Amendment and Restatement Effective Date until the thirtieth day thereafter,
$5,800,000; (ii) for the period from the thirty-first day following the
Amendment and Restatement Effective Date until the forty-fifth day following the
Amendment and Restatement Effective Date, $8,000,000; and (iii) thereafter,
$10,200,000.
 
“Airline Service Agreement Obligations” means any payment obligations that are
outstanding and owed to Republic by the Borrower pursuant to the terms of the
Airline Service Agreement with respect to claims for liquidated or actual
damages resulting from the termination of the Airline Service Agreement (other
than termination pursuant to Section 8.02(a), Section 8.02(b), or Section
8.02(d), thereof); provided that the Airline Services Obligations shall not
exceed the Airline Service Agreement Obligations Cap.
 
“Airline Service Agreement Rejection Event” means (x) the occurrence of an Event
of Default under Section 8.01(m) or Section 8.01(n) and (y) either (A) the
Borrower fails to file, with the applicable bankruptcy court, a motion to assume
the Airline Service Agreement within 45 days of the date of the occurrence of
such Event of Default or (B) the Airline Service Agreement is rejected under
Section 365 of the United States Bankruptcy Code.
 
“Airline Service Agreement Termination Date” means the earliest of (a) the
eighteen month anniversary of the Amendment and Restatement Effective Date
(unless a Default or an Event of Default of the type described in Section
8.02(p) hereof shall have occurred and is continuing) and (b) the termination of
the Airline Service Agreement in accordance with its terms pursuant to Section
8.02(a), (b) or (d) of the Airline Service Agreement.
 
“Amendment and Restatement Effective Date” means the first date on which all of
the conditions precedent set forth in Section 4.01 are satisfied or waived.
 
“American Express” means American Express Travel Related Services Company, Inc.
 
“American Express Agreement” means the Agreement Governing Acceptance of the
American Express Card By Airlines dated as of January 1, 2003 (as amended,
supplemented or otherwise modified through the date hereof) among American
Express and Midwest Express Airlines, Inc.
 
“Applicable Rate” means a per annum rate equal to 10.25%.
 
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C.
 
“Associated Bank Control Agreement” means the Amended and Restated Deposit
Account Control Agreement, dated as of the Amended and Restated Closing Date,
among the Borrower, Skyway, the Collateral Agent and Associated Bank, National
Association.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Parent and its Subsidiaries for the fiscal year ended December 31, 2007, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Parent and its Subsidiaries, including
the notes thereto.
 
“Bankruptcy Code” means Chapter 11 of 11 U.S.C. §§ 101 et seq. (as heretofore
and hereafter amended).
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City, New York are authorized or required by law to close.
 
“Business Plan” has the meaning specified in Section 4.2(h).
 
“Cape Town Convention” means the official English language text of the Cape Town
Convention on International Interests in Mobile Equipment and the Cape Town
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment prepared under the joint auspices of the
International Institute for the Unification of Private Law and the International
Civil Aviation Organization, which was signed in Cape Town South Africa on
November 16, 2001.
 
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Loan Party free and clear of all Liens (other than Liens
created under the Collateral Documents):
 
(i)marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency or instrumentality of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing
no more than 180 days after such date; (ii) commercial paper issued by domestic
corporations or institutions, states or municipalities maturing no more than 180
days after such date if such commercial paper, at the time of the acquisition
thereof, has a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iii) certificates of deposit or bankers’ acceptances maturing no more than 180
days after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has net assets of not less than $1,000,000,000 and that has a
rating of at least AA from S&P or at least Aa from Moody’s; and (iv) shares of
any money market mutual fund registered with the SEC under Rule 2a-7 that
guarantees 100% same day liquidity and has net assets not less than
$1,000,000,000.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a “controlled foreign corporation” under Section 957 of the Code.
 
“Change of Control” means an event or series of events by which:
 
(a)           Parent ceases to be the direct owner of record and the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934) of 100% of the Equity Interests of Borrower; or
 
(b)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934) other than any Permitted
Holder becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has a right acquire (such right, an “option right”), whether such option
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the voting power or economic interests of the
Equity Interests of Borrower, Parent, Midwest Management Holdings, LLC, a
Delaware limited liability company or Midwest Air Partners, LLC,  a Delaware
limited liability company (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents, the Pledged Collateral, and all of the other property and assets that
are or are intended under the terms of the Collateral Documents to be subject to
Liens in favor of the Collateral Agent for the benefit of the Secured Parties,
which property and assets shall not include the Excluded Assets.
 
“Collateral Agent” has the meaning specified in the preamble.
 
“Collateral Documents” means, collectively, the provisions of Article X of this
Agreement, the Intellectual Property Security Agreement, the Aircraft Mortgages,
the Slot Security Agreement, the Spare Parts Security Agreement, IP Security
Agreement Supplements, the Associated Bank Control Agreement, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties to
secure any of the Secured Credit Obligations or any control agreement entered
into by a Loan Party with respect to a Controlled Account.
 
“Collateral Enforcement Event of Default” means (i) the occurrence of any Event
of Default under Section 8.01(m) or (n), automatically, (ii) the occurrence of
any other Event of Default, at the request of the Required Lenders, (iii) the
occurrence of any “Event of Default” under Section 8.01(m) or (n) of the
Reimbursement Agreement, automatically and (iv) the occurrence of any other
“Event of Default” under the Reimbursement Agreement, at the request of the
Required Northwest Parties.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any indenture, mortgage, deed of trust, contract,
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlled Account” means a deposit account or securities account of any Loan
Party at a depository bank or other financial institution acceptable to the
Administrative Agent that has entered into account control agreements in form
and substance satisfactory to the Administrative Agent and each Significant
Lender, and otherwise established in a manner satisfactory to the Administrative
Agent and each Significant Lender.  For the avoidance of doubt, the Special
Controlled Account shall be a Controlled Account.
 
“Credit Pro Rata Share” means, at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the aggregate principal amount of Term Loans outstanding at such time and the
denominator of which is the aggregate principal amount of all Secured Credit
Obligations outstanding at such time.  For purposes of the calculation of the
amount of Term Loans and Secured Credit Obligations outstanding under this
definition, (x) the aggregate principal amount of the Reimbursement Obligations
outstanding at such time shall be, subject to clause (z) below, (A) the sum of
(i) the undrawn face amount of the “Letter of Credit” (as such term is defined
in the Reimbursement Agreement) and (ii) the principal amount of the
Reimbursement Obligations then outstanding, to the extent such Letter of Credit
has been drawn, less (B) the sum (without duplication) of (i) the amount of any
portion thereof that has been cash collateralized pursuant to this Agreement or
the Reimbursement Agreement and (ii) the amount of funds on deposit in the
Reimbursement Obligation Collateral Account at such time, (y) the aggregate
principal amount of Term Loans shall not exceed $50,000,000 and (z) the
aggregate principal amount of Reimbursement Obligations outstanding shall not
exceed $10,000,000.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, including Slot trades.
 
“Dollar” and “$” mean lawful money of the United States.
 
“DOT” means the United States Department of Transportation.
 
“Engines” has the meaning specified in the Aircraft Mortgages.
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, noise, air emissions and discharges to waste or
public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.
 
“Equipment” has the meaning specified in Section 10.01(a).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of Parent or any of its ERISA Affiliates
from any Plan or Multiemployer Plan, (e) the receipt by Parent or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (f) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA, (g) the receipt by Parent or any of its ERISA Affiliates
of any notice, or the receipt by any Multiemployer Plan from Parent or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (h) the
occurrence of a “prohibited transaction” with respect to which Parent or any of
the Subsidiaries is a “disqualified person” (within the meaning of Section 4975
of the Code) or with respect to which Parent or any such Subsidiary could
otherwise be liable, or (i) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of Parent or any
Subsidiary.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Airline Assets” means any assets in respect of which a security
interest is granted pursuant to the Slot Security Agreement, the Spare Parts
Security Agreement or the Aircraft Mortgages.
 
“Excluded Assets” shall mean:
 
(a)           funds held in any account with U.S. Bank National Association as
security for obligations owing to (i) the Processing Bank under the U.S. Bank
Agreement  and (ii) American Express under the American Express Agreement, in
each case, to the extent that such agreement prohibits the granting of a
security interest therein to any Person other than the Processing Bank or
American Express, as applicable;
 
(b)           the Tax Trust Accounts and the contents thereof;
 
(c)           any permit or license issued by a Governmental Authority to any
Loan Party or any agreement or property subject to any agreement to which any
Loan Party is a party, in each case, only to the extent and for so long as the
terms of such permit, license or agreement or any Laws applicable thereto,
validly prohibit the creation by such Loan Party of a security interest in such
permit, license, agreement or property in favor of the Collateral Agent (after
giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or
any successor provision or provisions) or any other applicable law (including
the Bankruptcy Code) or principles of equity);
 
(d)           any Loan Party’s leasehold interest in any aircraft, airframe,
engine or part to the extent that the applicable lease validly prohibits the
creation by such Loan Party of a security interest in such leasehold interest,
and any aircraft, airframe, engine or part subject to a Lien permitted under
Section 7.01(b); and
 
(e)           all Gates and Routes;provided, however, that Excluded Assets shall
not include any Proceeds (as defined in the UCC), substitutions or replacements
of any Excluded Assets referred to in clause (a), (b), (c) or (d) (unless such
Proceeds, substitutions or replacements would constitute Excluded Assets
referred to in clause (a), (b), (c) or (d)).
 
“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereto.
 
“Existing Indebtedness” means the Loan Parties’ Indebtedness as of the Amendment
and Restatement Closing Date as set forth on Schedule 7.03 attached hereto.
 
“Existing Lenders” has the meaning set forth in the preliminary statements
hereto.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business and excluding the proceeds
of Dispositions, but including, without limitation, tax refunds, pension plan
reversions, insurance payable upon an “Event of Loss” (as defined in the
Aircraft Mortgages), condemnation awards (and payments in lieu thereof),
indemnity payments and any purchase price adjustments.
 
“FAA” means the Federal Aviation Administration.
 
“First Amendment” has the meaning set forth in the preliminary statements
hereto.
 
“Foreign Person” has the meaning specified in Section 12.14(a)(i).
 
“Fourth Amendment” has the meaning set forth in the preliminary statements
hereto.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
 
“Gates” means all of the right, title, privilege, interest and authority of the
Loan Parties with respect to premises used for the purpose of holdroom seating
and boarding space and related aircraft parking positions to enplane and deplane
passengers at any airport or terminal in the United States at which any Loan
Party conducts scheduled operations, arising under any lease, usufruct, use
agreement, facility agreement or similar agreement governing the right to use
that portion of the premises demised or covered by such lease, usufruct, use
agreement, facility agreement or similar agreement, including, without
limitation, those leases, usufructs, use agreements, facility agreements or
similar agreements.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantors” means, collectively, Parent and each of the existing and future
direct and indirect Subsidiaries of the Borrower.
 
“Guaranty” has the meaning specified in Section 11.01.
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
“Guaranteed Obligations” has the meaning specified in Section 11.01.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than current trade accounts payable in the
ordinary course of business);
 
(e)           indebtedness secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
 
(f)           capital leases, operating leases and Synthetic Lease Obligations;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of redeemable preferred interests, at the
greater of its voluntary or involuntary liquidation preferenceplus accrued and
unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
 
“Indemnified Liabilities” has the meaning set forth in Section 12.05.
 
“Indemnitees” has the meaning set forth in Section 12.05.
 
“International Interest” has the meaning as expressed in the Cape Town
Convention.
 
“Initial Closing Date” has the meaning set forth in the preliminary statements
hereto.
 
“Initial Credit Agreement” has the meaning set forth in the preliminary
statements hereto.
 
“Initial Pledged Debt” means the Indebtedness set forth opposite each Loan
Party’s name on and as otherwise described in Schedule II.
 
“Initial Pledged Equity” means the shares of stock and other Equity Interests
set forth opposite each Loan Party’s name on and as otherwise described in
Schedule I.
 
“Initial Reimbursement Agreement” has the meaning set forth in the preliminary
statements hereto.
 
“Initial Term Loans” has the meaning set forth in the preliminary statements
hereto.
 
“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iv).
 
“Interest Payment Date” means the last Business Day of each month and the
Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor incurs
debt of the type referred to in clause (h) of the definition of “Indebtedness”
set forth in this Section 1.01 in respect of such Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person.
 
“IP Security Agreement Supplements” has the meaning specified in Section
10.01(f)(vi).
 
“IRS” means the United States Internal Revenue Service.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, any Governmental Authority, in each case whether
or not having the force of law.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lender Make Whole” means the quotient (expressed as a percentage, carried out
to the ninth decimal place) of (x) the aggregate principal amount of Term Loans
(not to exceed $50,000,000) as of any date of determination over (y) the
aggregate amount of all Reimbursement Obligations (not to exceed $10,000,000) as
of such date of determination.  For purposes of the calculation of the amount of
Reimbursement Obligations outstanding under this definition, the aggregate
principal amount of the Reimbursement Obligations outstanding at such time shall
be (A) the sum of (i) the undrawn face amount of the “Letter of Credit” (as such
term is defined in the Reimbursement Agreement) and (ii) the principal amount of
the Reimbursement Obligations then outstanding, to the extent such Letter of
Credit has been drawn, less (B) the sum (without duplication) of (i) the amount
of any portion thereof that has been cash collateralized pursuant to this
Agreement or the Reimbursement Agreement and (ii) the amount of funds on deposit
in the Reimbursement Obligation Collateral Account at such time.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever intended for security (including any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Term Notes and
(c) the Collateral Documents.
 
“Loan Notice” means a notice of a Term Borrowing.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Material Adverse Effect” means (a) a material adverse effect upon the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Loan Parties taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent, the Collateral Agent or any
Lender under any Loan Document, or of the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party; or (d) a
material impairment of the Collateral.
 
“Maturity Date” means the earliest of (a) the one year anniversary of the
Initial Closing Date, (b) the date of termination in whole of the Term
Commitment in accordance with Section 8.02 and (c) the acceleration of the
maturity of the Term Loans in accordance with Section 8.02.
 
“Milestone Achievement Date” means the first date on which all of the conditions
precedent set forth in Section 4.02 are satisfied or waived.
 
“Midwest Air LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Midwest Air Partners, LLC.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Cash Proceeds” means:
 
 (a)     with respect to the sale of any asset by any Loan Party, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such sale (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by such asset and that is required to be repaid
in connection with the sale thereof (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket expenses (including brokerage fees) actually
incurred by such Loan Party in connection with such sale and (C) taxes
reasonably estimated by the Borrower to be actually payable within one year of
the date of the relevant asset sale in connection therewith documented in form
and substance reasonably satisfactory to the Administrative Agent and each
Significant Lender; and
 
 (b)    with respect to the issuance of any capital stock or other Equity
Interest by Loan Party or the issuance of any Indebtedness by any Loan Party,
the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such sale or issuance over (ii) the underwriting discounts and
commissions, and other out-of-pocket expenses, actually incurred by such Loan
Party in connection with such sale or issuance.
 
“Northwest” has the meaning set forth in the preliminary statements hereto.
 
“Northwest Parties” means, at any time, Northwest and each of Northwest’s
successors and assignees pursuant to Section 12.07 of the Reimbursement
Agreement, to the extent that any such Person has any of the Reimbursement
Obligations (whether contingent or outstanding) at such time.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means (i) all advances to, and debts, liabilities, obligations,
performance obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Term Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue (or would accrue but for the commencement of any case or
proceeding under any Debtor Relief Law) after the commencement by or against any
Loan Party or any Affiliate thereof of any case or proceeding under any Debtor
Relief Laws naming such Person as the debtor in such case or proceeding,
regardless of whether such interest and fees are allowed claims in such case or
proceeding and (ii) any Airline Service Agreement Obligations. Without limiting
the generality of the foregoing, the Obligations of the Loan Parties under the
Loan Documents include (a) the obligation to pay principal, interest, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligation of any
Loan Party to reimburse any amount in respect of any of the foregoing
obligations under the Loan Documents that any Lender, in its sole discretion,
may elect to pay or advance on behalf of such Loan Party.  Notwithstanding the
foregoing, the Obligations shall exclude any obligations under the Reimbursement
Agreement (including, without limitation, the Reimbursement Obligations).  The
foregoing notwithstanding, Airline Service Agreement Obligations shall not be
“Obligations” for purposes of Article III.
 
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” has the meaning specified in Section 3.01(b).
 
“Participant” has the meaning specified in Section 12.07(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permitted Holder” means any of (i) TPG Midwest US V, LLC, a Delaware limited
liability company, TPG Midwest International V, LLC, a Delaware limited
liability company and TPG Midwest Co-Investors, LLC, a Delaware limited
liability company, and their respective Affiliates and (ii) Northwest Airlines
Corp. and its wholly-owned Subsidiaries.
 
“Permitted Liens” means Liens described (i) in Sections 7.01(a), and (c) (to the
extent such tax liens do not result in a material risk of loss of the applicable
asset), (ii) in  Section 7.01(d), with respect to Airframes and Engines, to the
extent permitted by the Aircraft Mortgages, and (iii) on Schedule 7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledged Collateral” has the meaning set forth in Section 10.01.
 
“Pledged Spare Parts” has the meaning assigned to such term in the Spare Parts
Security Agreement.
 
“Processing Bank” has the meaning set forth in the preliminary statements
hereto.
 
“Pro Rata Share” means, with respect to each Lender at any time, (a) prior to
the extension of the Term Loans, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
Term Commitment of such Lender under the Term Facility at such time and the
denominator of which is the amount of the Term Commitments under Term Facility
at such time and (b) after the extension of the Term Loans, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the aggregate principal amount of Term Loans owing to such
Lender at such time and the denominator of which is the aggregate principal
amount of all Term Loans owing to the Lenders at such time.
 
“Register” has the meaning set forth in Section 12.07(c).
 
“Reimbursement Agreement” has the meaning set forth in the preliminary
statements hereto.
 
“Reimbursement Documents” means the “Transaction Documents”, as such term is
defined in the Reimbursement Agreement.
 
“Reimbursement Obligations” means the “Obligations”, as such term is defined in
the Reimbursement Agreement.
 
“Reimbursement Obligation Collateral Account” means a deposit account or
securities account held in the name of the Collateral Agent at a depository bank
or other financial institution acceptable to the Required Northwest Parties and
the Significant Lenders, with the funds deposited therein securing the payment
in full of (x) the Reimbursement Obligations and (y) after all of the
Reimbursement Obligations have been repaid in full in cash, the LC Commitment
(as defined in the Reimbursement Agreement) has terminated and the Letter of
Credit (as defined in the Reimbursement Agreement) has been cancelled or cash
collateralized in an amount equal to 105% of the undrawn and unexpired amount
thereof, the Obligations.  On the Amendment and Restatement Effective Date, the
Reimbursement Obligation Collateral Account is the account specified on Schedule
IV hereto.
 
“Reimbursement Pro Rata Share” means, at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the aggregate principal amount of Reimbursement Obligations owing at such time
and the denominator of which is the aggregate principal amount of all Secured
Credit Obligations outstanding at such time.  For purposes of the calculation of
amount of Secured Credit Obligations and Reimbursement Obligations outstanding
under this definition, (x) the aggregate principal amount of the Reimbursement
Obligations outstanding at such time shall be, subject to clause (z) below, (A)
the sum of (i) the undrawn face amount of the “Letter of Credit” (as such term
is defined in the Reimbursement Agreement) and (ii) the principal amount of the
Reimbursement Obligations then outstanding, to the extent such Letter of Credit
has been drawn, less (B) the sum (without duplication) of (i) the amount of any
portion thereof that has been cash collateralized pursuant to this Agreement or
the Reimbursement Agreement and (ii) the amount of funds on deposit in the
Reimbursement Obligation Collateral Account at such time, (y) the aggregate
principal amount of Term Loans shall not exceed $50,000,000 and (z) the
aggregate principal amount of Reimbursement Obligations outstanding shall not
exceed $10,000,000.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Republic” means Republic Airways Holdings Inc., a Delaware corporation.
 
“Required Lenders” means, as of any date of determination, Lenders having in the
aggregate more than 50% of the sum of (x) the aggregate outstanding principal
amount of the Term Loans and (y) the aggregate unfunded Term Commitments.
 
“Required Northwest Parties” means, as of any date of determination, Northwest
Parties having more than 50% of the outstanding principal amount of the
Reimbursement Obligations (whether contingent or outstanding).
 
“Required Secured Parties” means, as of any date of determination, (i) either
the TPG Entities or Republic and (ii) the Required Northwest Parties; provided
that, prior to the Airline Service Agreement Termination Date, upon the
occurrence of an Airline Service Agreement Rejection Event until such time as
the Airline Service Agreement Obligations shall have been paid in full in cash
(or otherwise satisfied in a manner satisfactory to Republic), “Required Secured
Parties” shall mean Republic.
 
“Responsible Officer” means, (i) the chief executive officer, president, chief
financial officer, executive vice president, treasurer or assistant treasurer of
a Loan Party, and (ii) with respect to each Loan Party (other than the
Borrower), any person authorized by the Board of Directors or shareholders of
such Loan Party to execute documents in connection with the Loan Documents on
behalf of such Loan Party.  Any document delivered hereunder or thereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Loan Party’s stockholders, partners or members (or
the equivalent Persons thereof).
 
“Routes” means each right, license, permit, and other authorization whereby any
Loan Party is entitled or permitted to fly between two or more points, either
within one country or between two countries.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Second Amendment” has the meaning set forth in the preliminary statements
hereto.
 
“Second Amendment Effective Date” has the meaning set forth in the preliminary
statements hereto.
 
“Second Term Loans” has the meaning set forth in the preliminary statements
hereto.
 
“Secured Credit Documents” means, collectively, (i) the Loan Documents, (ii) the
Reimbursement Documents and (iii) the Airline Service Agreement.
 
“Secured Credit Obligations” means, collectively, (i) the Obligations and (ii)
the Reimbursement Obligations.
 
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Northwest Parties, each co-agent or sub-agent appointed
by the Administrative Agent, Northwest or the Collateral Agent from time to time
pursuant to Section 9.02 or Section 9.02 of the Reimbursement Agreement, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents (including,
without limitation, the holder of any Airline Service Agreement Obligations).
 
“Significant Lender” means, as of any date of determination, any Lender that
holds in the aggregate more than 25% of the sum of (x) the aggregate outstanding
principal amount of the Term Loans and (y) aggregate unfunded Term Commitments.
 
“Skyway” means Skyway Airlines, Inc., a Delaware corporation.
 
“Slot” has the meaning specified in the Slot Security Agreement.
 
“Slot Security Agreement” has the meaning specified in Section 4.01(a)(xii).
 
“Spare Part” has the meaning specified in the Spare Parts Security Agreement.
 
“Spare Parts Security Agreement” has the meaning specified in Section
4.01(a)(xiv).
 
“Special Controlled Account” means account no. 2183017033 at Associated Bank,
National Association.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet lease in which the lessee is
contractually entitled to the tax benefits of ownership of the leased assets, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” has the meaning specified in Section 3.01(a).
 
“Tax Trust Accounts” means (i) account numbers 65676/31468 (Excise Tax Account),
65677/31469 (Security Fee Account) and 65678/31470 (PVC Fund Account) at
Deutsche Bank Trust Company Americas and (ii) account number 2183061999 (PVC
Escrow & Disbursement Account) at Associated Bank, National Association.
 
“Term Borrowing” means the borrowing of (i) Term Loans on the Amendment and
Restatement Effective Date in accordance with Sections 2.01(a) and 2.01(b) and
(ii) the borrowing of Term Loans on or after the Milestone Achievement Date in
accordance with Sections 2.01(c) and 2.01(d).
 
“Term Commitment” means, as to each Lender, its obligation to make Term Loans to
the Borrower pursuant to (i) Section 2.01(a) in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01(a) and (ii) Section 2.01(c) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01(c).
 
“Term Facility” means, at any time, the aggregate amount of the Lenders’ Term
Commitments and outstanding Term Loans at such time.
 
“Term Loan” means (x) the Existing Term Loans and (y) an extension of credit by
a Lender to the Borrower pursuant to (i) Section 2.01(a) and (ii) Section
2.01(c).
 
“Term Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit B.
 
“Third Amendment” has the meaning set forth in the preliminary statements
hereto.
 
“Title 49” means Title 49 of the United States Code, as amended and in effect
from time to time, and the regulations promulgated pursuant thereto.
 
“TPG Entities” means any of TPG Midwest US V, LLC, a Delaware limited liability
company, TPG Midwest International V, LLC, a Delaware limited liability company
and TPG Midwest Co-Investors, LLC, a Delaware limited liability company, and
their respective Affiliates.
 
“U.S. Bank” has the meaning set forth in the preliminary statements hereto.
 
“U.S. Bank Agreement” means the Amended and Restated Agreement dated as of March
31, 2006 (as amended, supplemented or otherwise modified through the date
hereof) among U.S. Bank, the Borrower and Skyway.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
 
“United States” and “U.S.” mean the United States of America.
 
“United States Citizen” has the meaning specified in Section 5.01.
 
“Use or Lose Rule” means with respect to the Slots, the terms of 14 C.F.R. §
93.227.
 
“Wells Fargo” has the meaning specified in the preamble.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b) (i)  The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
 
(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
 
(iii) The term “including” is by way of example and not limitation.
 
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements.
 
1.04 References to Agreements and Laws.  Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06 Uniform Commercial Code.
 
Unless otherwise defined herein, terms used in Article X that are defined in the
UCC shall have the meanings assigned to them in the UCC.
 

 

ARTICLE II   THE TERM COMMITMENTS AND TERM LOANS

                           
 
2.01 The Term Loans.
 
(a) Borrowing of Term Loans on the Amendment and Restatement Effective
Date.  Subject to the terms and conditions hereof, each Lender severally agrees
to make, on the Amendment and Restatement Effective Date, a Term Loan to
Borrower in an amount equal to such Lender’s Term Commitment set forth opposite
such Lender’s name on Schedule 2.01(a).  Borrower may make only one Term
Borrowing under this Section 2.01(a) which Term Borrowing shall be on the
Amendment and Restatement Effective Date.  Any amount borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.  Each
Lender’s Term Commitment set forth opposite such Lender’s name on Schedule
2.01(a) shall terminate immediately and without further action on the Amendment
and Restatement Effective Date after giving effect to the funding of such
Lender’s Term Commitment set forth opposite such Lender’s name on Schedule
2.01(a) on such date.
 
(b) Borrowing Mechanics of Term Loans on the Amendment and Restatement Effective
Date.  Borrower shall deliver to Administrative Agent a fully executed Loan
Notice no later than 10:00 a.m. (New York City time) on the Amendment and
Restatement Effective Date with respect to the Term Loan Borrowing under Section
2.01(a).  Promptly upon receipt by Administrative Agent of such Loan Notice,
Administrative Agent shall notify each Lender of its Pro Rata Share of the
proposed Term Borrowing.  Each Lender shall make such Term Loan available to
Borrower not later than 3:00 p.m. (New York City time) on the Amendment and
Restatement Effective Date by wire transfer of same day funds in Dollars to the
Special Controlled Account.
 
(c) Borrowing of Term Loans on or after the Milestone Achievement Date.  Subject
to the terms and conditions hereof, each Lender severally agrees to make, on or
after the Milestone Achievement Date, a Term Loan to Borrower in an amount equal
to such Lender’s Term Commitment set forth opposite such Lender’s name on
Schedule 2.01(c).  Borrower may make only one Term Borrowing under this Section
2.01(c) which Term Borrowing shall be on or (subject to the continued
satisfaction of the conditions set forth in Section 4.02) after the Milestone
Achievement Date.  Any amount borrowed under this Section 2.01(c) and
subsequently repaid or prepaid may not be reborrowed.  Each Lender’s Term
Commitment set forth opposite such Lender’s name on Schedule 2.01(c) shall
terminate immediately and without further action on or after the Milestone
Achievement Date after giving effect to the funding of such Lender’s Term
Commitment set forth opposite such Lender’s name on Schedule 2.01(c) on the date
of the Term Borrowing of such Term Loans.
 
(d) Borrowing Mechanics of Term Loans on or after the Milestone Achievement
Date.  Borrower shall deliver to Administrative Agent a fully executed Loan
Notice no later than 10:00 a.m. (New York City time) on the Milestone
Achievement Date (or, if the Borrower elects to make such Term Borrowing under
Section 2.01(c) on a date after the Milestone Achievement Date, no later than
10:00 a.m. (New York City time) on the date that is at least three Business Days
prior to the proposed date of such Term Borrowing) with respect to the Term Loan
Borrowing under Section 2.01(c).  Promptly upon receipt by Administrative Agent
of such Loan Notice, Administrative Agent shall notify each Lender of its Pro
Rata Share of the proposed Term Borrowing.  Each Lender shall make such Term
Loan available to Borrower not later than 3:00 p.m. (New York City time) on the
Milestone Achievement Date (or, if the Borrower elects to make such Term
Borrowing under Section 2.01(c) on a date after the Milestone Achievement Date,
the date for such Term Borrowing set forth on the Loan Notice for such Term
Borrowing subject to the continued satisfaction of the conditions set forth in
Section 4.02) by wire transfer of same day funds in Dollars to the Special
Controlled Account.
 
2.02 Prepayments.
 
(a) Optional.  The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans in whole or in part
without premium or penalty; provided that such notice must be received by the
Administrative Agent not later than 11:00 a.m. three days prior to the date of
prepayment.  Each such notice shall specify the date and amount of such
prepayment.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares.
 
(b) Mandatory.  (i)  If any Loan Party Disposes of any property or assets
permitted by Section 7.06 (other than Section 7.06(b)), the Borrower shall
prepay (x) an aggregate principal amount of Term Loans equal to the Credit Pro
Rata Share of 100% of all Net Cash Proceeds received therefrom and (y) an
aggregate principal amount of Reimbursement Obligations equal to the
Reimbursement Pro Rata Share of 100% of all Net Cash Proceeds received
therefrom, in each case, immediately upon receipt thereof by any Loan Party.
 
(ii)           Upon the issuance by any Loan Party of any of its capital stock
or other Equity Interests to any Person other than another Loan Party (or the
receipt of any capital contribution by any Loan Party from any Person other than
another Loan Party), the Borrower shall prepay (x) an aggregate principal amount
of Term Loans equal to the Credit Pro Rata Share of 100% of all Net Cash
Proceeds received therefrom and (y) an aggregate principal amount of
Reimbursement Obligations equal to the Reimbursement Pro Rata Share of 100% of
all Net Cash Proceeds received therefrom, in each case, immediately upon receipt
thereof by any Loan Party.
 
(iii)           Upon the incurrence or issuance by any Loan Party of any
Indebtedness (other than Indebtedness permitted to be incurred underSection 7.03
of this Agreement) to any Person other than another Loan Party, the Borrower
shall prepay (x) an aggregate principal amount of Term Loans equal to the Credit
Pro Rata Share of 100% of all Net Cash Proceeds received therefrom and (y) an
aggregate principal amount of Reimbursement Obligations equal to the
Reimbursement Pro Rata Share of 100% of all Net Cash Proceeds received
therefrom, in each case, immediately upon receipt thereof by any Loan Party.
 
(iv)           Upon any Extraordinary Receipt (including proceeds in respect of
an Event of Loss) received by or paid to or for the account of any Loan Party
and not otherwise included in clause (i), (ii) or (iii) of thisSection 2.02(b),
the Borrower shall prepay (x) an aggregate principal amount of Term Loans equal
to the Credit Pro Rata Share of 100% of all net cash proceeds received therefrom
and (y) an aggregate principal amount of Reimbursement Obligations equal to the
Reimbursement Pro Rata Share of 100% of all net cash proceeds received
therefrom, in each case, immediately upon receipt thereof by any Loan Party.
 
(v)           Simultaneously with any repayment of any Reimbursement Obligations
(or any deposits into the Reimbursement Obligation Collateral Account), except
with respect to prepayments to the extent set forth inSubsections 2.02(b)(i)
through 2.02(b)(iv), the Borrower shall prepay an aggregate principal amount of
the Term Loans equal to (x) the amount of such repayment of Reimbursement
Obligations multiplied by (y) the Lender Make Whole.
 
(c) Prepayments to Include Accrued Interest, Etc.  All prepayments under this
Section 2.02 shall be made together with accrued and unpaid interest to the date
of such prepayment on the principal amount so prepaid.
 
Notwithstanding the foregoing, prepayments made with respect to the
Reimbursement Obligations pursuant to clauses (i) through (iv), to the extent
that such prepayments were made with respect to Reimbursement Obligations not
yet due and owing, shall be held by the Collateral Agent and deposited into the
Reimbursement Obligation Collateral Account.
 
2.03 Repayment of Term Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on the Maturity Date the aggregate
principal amount of all Term Loans outstanding on such date.


2.04 Interest.
 
(a) Interest Rate.  Subject to the provisions of subsection (b) below, the Term
Loans shall bear interest on the outstanding principal amount thereof at a rate
per annum equal to the Applicable Rate.
 
(b) Default Rate.  Upon the occurrence and during the continuance of a Event of
Default, the Borrower shall pay interest on (i) the unpaid principal amount of
each Term Loan owing to each Lender, payable in arrears on the dates referred to
in clause (c) below and on demand, at a rate per annum equal at all times to 2%
per annum above the Applicable Rate and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable on demand, at a rate per annum
equal at all times to 2% above the Applicable Rate.
 
(c) Payment Dates.  Interest on each Term Loan shall be due and payable in
arrears on each Interest Payment Date and, to the extent provided in Section
2.04(b), on demand.
 
2.05 Computation of Interest.  All computations of interest shall be made on the
basis of a 365-day year and actual days elapsed.  Interest shall accrue on each
Term Loan for the day on which the Term Loan is made, and shall not accrue on a
Term Loan, or any portion thereof, for the day on which the Term Loan or such
portion is paid, provided that any Term Loan that is repaid on the same day on
which it is made shall bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
2.06 Evidence of Indebtedness.
 
(a) The Term Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Term Loans made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender, the Borrower shall
execute and deliver to such Lender a Term Note, which shall evidence such
Lender’s Term Loans in addition to such accounts or records.  Each Lender may
attach schedules to its Term Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.
 
(b) Entries made in good faith by the Administrative Agent in the Register or by
any Lender in its account or accounts pursuant to subsection (a) above, shall be
conclusive evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement and the other Loan Documents, absent manifest error; provided
that the failure of the Administrative Agent or such Lender to make an entry, or
any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement and the other Loan Documents.
 
2.07 Payments Generally.
 
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the account specified by the
Administrative Agent in Dollars and in immediately available funds not later
than 2:00 p.m. on the dates specified herein.  The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to the account specified by such Lender to the Administrative Agent from time to
time.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest shall continue to accrue.
 
(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest.
 
(c)If any Lender makes available to the Administrative Agent funds for any Term
Loan to be made by such Lender as provided in the foregoing provisions of
thisArticle II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the Term Borrowing set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.
 
(d) The obligations of the Lenders hereunder to make Term Loans are several and
not joint.  The failure of any Lender to make any Term Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Term Loan.
 
(e) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of the aggregate
principal amount of all Term Loans outstanding at such time in repayment or
prepayment of such of the outstanding Term Loans or other Obligations then owing
to such Lender.
 
2.08 Sharing of Payments.  If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Term Loans made by it,
anypayment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise, but excluding any payment or set-off relating to the
Airline Service Agreement or any leases entered into in connection therewith) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Term Loans
made by them as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Term Loans or such participations, as the case
may be, pro rata with each of them; provided further that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 12.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon.  The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 12.08) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.
 

 

ARTICLE III TAXES

                               
3.01 Taxes.
 
(a) Except as otherwise provided in this Section 3.01 or Section 12.14, any and
all payments by the Borrower to or for the account of the Administrative Agent,
the Collateral Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent, the Collateral Agent and each Lender, (i) taxes imposed on
or measured by its overall net income, and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which the Administrative Agent, the Collateral Agent
or such Lender, as the case may be, is organized or maintains its Lending Office
or is otherwise a resident or doing business (other than a jurisdiction in which
such Person is deemed to be doing business solely as a result of entering into,
or performing its obligations under, any Loan Document); and (ii) taxes other
than taxes that are imposed as a result of a change in applicable Law occurring
after (A) the date that such Person became a party to this Agreement, or (B)
with respect to an assignment, acquisition, grant of a participation or the
appointment of a successor Administrative Agent or Collateral Agent, the
effective date of such assignment, acquisition, participation or appointment,
except to the extent that such Person's predecessor was entitled to additional
amounts with respect to such taxes under this Section 3.01 (all non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”).  If
the Borrower shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent,
the Collateral Agent or any Lender, then, except as otherwise provided in this
Section 3.01 or Section 12.14, (i) the sum payable shall be increased as
necessary so that after making all required deductions with respect to Taxes
(including deductions applicable to additional sums payable under this Section),
each of the Administrative Agent, the Collateral Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws, and (iv) within 30 days after the date of
such payment, the Borrower shall furnish to the Administrative Agent (which
shall forward a copy of the same to the Collateral Agent and such Lender, as
applicable) the original or a certified copy of a receipt evidencing payment
thereof to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is satisfactory to the Administrative Agent and each
Significant Lender.
 
(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property, intangible,
mortgage recording taxes or similar charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
 
(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent, the Collateral Agent or any Lender, the Borrower shall
also pay to the Administrative Agent, the Collateral Agent or to such Lender, as
the case may be, at the time interest is paid, such additional amount that the
Administrative Agent, the Collateral Agent or such Lender specifies is necessary
to preserve the after-tax yield (after factoring in all taxes, including taxes
imposed on or measured by net income) that the Administrative Agent, the
Collateral Agent or such Lender would have received if such Taxes or Other Taxes
had not been imposed.
 
(d) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent and each Lender for (i) the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by the Administrative Agent, the
Collateral Agent and such Lender, (ii) amounts payable under Section 3.01(c)
without duplication and (iii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; but excluding
amounts resulting from the failure to comply with the requirements of Section
12.05.  Payment under this subsection (d) shall be made within 30 days after the
date such Lender, the Collateral Agent or the Administrative Agent makes a
demand therefor.
 
(e) If the Administrative Agent, the Collateral Agent or any Lender determines,
in its sole discretion, that is has actually received or realized any refund of
tax, any reduction of, or credit against, its withholding or payment of any
additional amount by the Borrower pursuant to this Section 3.01, such Person
shall reimburse the Borrower in an amount equal to the net benefit, after tax,
and net of all expenses incurred by such Person in connection with such refund,
reduction, credit or recovery; provided that nothing in this Section 3.01(e)
shall require any Person to make available its tax returns (or any other
information relating to its taxes which it deems to be confidential) or
interfere with any Person's right to arrange its tax affairs in whatever manner
it deems fit or to obligate any Person to claim any credit.  The Borrower shall
return such amount to the applicable Person in the event that such Person is
required to repay such refund of tax or is not entitled to such reduction of, or
credit against its tax liabilities.
 
3.02 Matters Applicable to All Requests for Compensation.  A certificate of the
Administrative Agent or any Lender claiming compensation under this Article III
and setting forth the additional amount or amounts to be paid to it hereunder
and the basis therefor shall be conclusive in the absence of manifest error.  In
determining such amount, the Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.
 
3.03 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Term Commitments and repayment of all other
Obligations hereunder.
 

 

ARTICLE IV 
CONDITIONS PRECEDENT TO TERM LOANS

                              
 
4.01 Amendment and Restatement Effective Date Conditions.  The obligation of
Republic to make a Term Loan on the Amendment and Restatement Effective Date
pursuant to Sections 2.01(a) and 2.01(b) shall become effective on the first
date on which all of the following conditions precedent shall have been
satisfied to the satisfaction of each Significant Lender:
 
(a) The Administrative Agent’s and each Significant Lender’s (or, in the case of
Subsections 4.01(a)(iii)(A) and 4.01(a)(xix), the Collateral Agent’s) receipt of
the following, each of which shall be originals, facsimiles or in ‘PDF’ format
by electronic mail (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Amendment and Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Amendment and
Restatement Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each Significant Lender:
 
(i) duly executed and completed counterparts hereof (in the form provided and
specified by the Administrative Agent) that, when taken together, bear the
signatures of (1) the Borrower, (2) each Guarantor, (3) the Administrative
Agent, (4) the Collateral Agent and (5) each Lender;
 
(ii) a Term Note executed by the Borrower in favor of each Lender requesting a
Term Note;
 
(iii) Each of the following:
 
(A) to the extent consisting of shares of stock or other certificated
securities, certificates representing the Initial Pledged Equity accompanied by
undated stock powers executed in blank;
 
(B) evidence (1) of the insurance required by the terms of this Agreement and
the other Loan Documents and (2) that Collateral Agent on behalf of the Lenders
has been named as additional insured and/or loss payee thereunder to the extent
required under Section 6.07; and
 
(C) completed requests for information, dated on or before the Amendment and
Restatement Effective Date, listing all effective financing statements that name
any Loan Party as debtor, together with copies of such financing statements.
 
(iv) an amended and restated intellectual property security agreement, in
substantially the form of Exhibit D hereto (the “Intellectual Property Security
Agreement”), duly executed by each Loan Party;
 
(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent or any Significant Lender may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;
 
(vi) such documents and certifications as the Administrative Agent or any
Significant Lender may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Loan Parties is validly existing
and in good standing in its jurisdiction of organization;
 
(vii) a favorable opinion of Cadwalader Wickersham & Taft LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent and each Significant Lender;
 
(viii) a favorable opinion of Godfrey & Kahn, S.C., special Wisconsin counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, in form
and substance satisfactory to the Administrative Agent and each Significant
Lender;
 
(ix) a favorable opinion of Daugherty, Fowler, Peregrin, Haught & Jenson,
special aviation counsel to the Lenders with regard to, among other things, (A)
the granting of a security interest and perfection of the security interest in
aircraft and engines owned by the Loan Parties in favor of the Collateral Agent,
for itself and for the ratable benefit of the Secured Parties and (B) the
absence of Liens (other than Liens granted in connection with this Agreement and
the Reimbursement Agreement) on aircraft and engines and aircraft spare parts on
which the Collateral Agent, for the benefit of the Secured Parties, is entitled
to have a Lien, in each case, in form and substance satisfactory to the
Administrative Agent and each Significant Lender;
 
(x) a favorable opinion of the general counsel of the Borrower, addressed to the
Administrative Agent and each Lender, in form and substance satisfactory to the
Administrative Agent and each Significant Lender;
 
(xi) a certificate of a Responsible Officer of each Loan Party either (A)
listing all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
 
(xii) an amended and restated slot security agreement, in substantially the form
attached hereto as Exhibit F (the “Slot Security Agreement”), duly executed by
each Loan Party that owns Slots as of the Amendment and Restatement Effective
Date;
 
(xiii) amended and restated aircraft mortgage and security agreements, in
substantially the form attached hereto as Exhibit G, duly executed by each Loan
Party that owns any Airframes or Engines as of the Amendment and Restatement
Effective Date;
 
(xiv) an amended and restated spare parts security agreement, in substantially
the form attached hereto as Exhibit H (the “Spare Parts Security Agreement”),
duly executed by the Borrower;
 
(xv) a copy of the the Associated Bank Control Agreement;
 
(xvi) a copy of the Airline Service Agreement duly executed by each party
thereto;
 
(xvii) evidence that all registrations requested by Administrative Agent,
Collateral Agent or any Significant Lender in accordance with the Cape Town
Convention have been made and are (or will be) effective pursuant to the terms
of the Cape Town Convention;
 
(xviii) evidence that all FAA filings for Airframes, Engines and Pledged Spare
Parts requested by Administrative Agent, Collateral Agent or any Significant
Lender have been made and are (or will be) effective to perfect the Collateral
Agent’s security interest in such Airframes, Engines and Pledged Spare Parts, as
applicable;
 
(xix) financing statements, in proper form for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent and the
Collateral Agent may deem necessary or desirable in order to perfect and protect
the first priority liens and security interests created hereunder, covering the
Collateral described in Article X;
 
(b) The Borrower shall have paid all Attorney Costs of (x) the Lenders,
Administrative Agent and the Collateral Agent and (y) Republic relating to the
negotiation and execution of the Airline Service Agreement;
 
(c) The representations and warranties of the Borrower and each other Loan Party
contained in Article V and each other Loan Document, and which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the Amendment
and Restatement Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date;
 
(d) No Default shall exist or would result from the making of the Term Loans
pursuant to Sections 2.01(a) and 2.01(b); and
 
(e) No material work disruptions or stoppages by employees of any of the Loan
Parties shall have occurred and be continuing.
 
4.02 Milestone Achievement Date Conditions.  The obligation of each Lender to
make a Term Loan pursuant to Sections 2.01(c) and 2.01(d) shall become effective
on the first date (the “Milestone Achievement Date”) on which all of the
following conditions precedent shall have been satisfied to the satisfaction of
each Significant Lender:
 
(a) The Amendment and Restatement Effective Date shall have occurred;
 
(b) A Term Note executed by the Borrower in favor of each Lender requesting a
Term Note shall have been received by the Administrative Agent on behalf of each
such Lender;
 
(c) The Borrower shall have paid all Attorney Costs of the Lenders,
Administrative Agent and the Collateral Agent;
 
(d) The representations and warranties of the Borrower and each other Loan Party
contained in Article V and each other Loan Document, and which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the Milestone
Achievement Date and the date of the Term Borrowing pursuant to Section 2.01(c)
as certified by a Responsible Officer of each Loan Party to the Administrative
Agent and each Lender;
 
(e) No Default shall exist or would result from the making of the Term Loans
pursuant to Sections 2.01(c) and 2.01(d);
 
(f) No material work disruptions or stoppages by employees of any of the Loan
Parties shall have occurred and be continuing;
 
(g) The Loan Parties shall have entered into binding agreements with Skywest
Airlines, Inc. and Boeing Capital Corporation in form and substance acceptable
to the TPG Entities and Republic, in each of their sole discretion, that include
provisions to effectuate the cash flow and permanent cost reductions described
in the Business Plan or otherwise acceptable to the TPG Entities and Republic,
in each of their sole discretion;
 
(h) The Borrower shall have delivered to the TPG Entities and Republic a
business plan in form and substance acceptable to the TPG Entities and Republic,
in each of their sole discretion, (the “Business Plan”) and the TPG Entities and
Republic shall have determined that the Loan Parties are capable of achieving
the cash flow and permanent cost reduction targets set forth in the Business
Plan;
 
(i) The Borrower shall have implemented a fuel hedging strategy in form and
substance acceptable to the TPG Entities and Republic, in each of their sole
discretion,;
 
(j) No event or circumstance shall have occurred since the Amendment and
Restatement Effective Date that, in the view of each of the TPG Entities and
Republic, in each of their sole discretion, has resulted in a Material Adverse
Effect that is continuing or that would be reasonably expected to result in a
Material Adverse Effect; and
 
(k) The Borrower shall have delivered to the Administrative Agent and each
Significant Lender a certificate from a Responsible Officer of the Borrower
certifying that the conditions precedent to the Milestone Achievement Date have
been satisfied (except as to matters that require the approval or satisfaction
of the Administrative Agent, the Collateral Agent and/or the Lenders), together
with such evidence with respect thereto as the Administrative Agent or any
Significant Lender may request.
 

 

ARTICLE V  REPRESENTATIONS AND WARRANTIES

                             
 
The Loan Parties jointly and severally represent and warrant to the
Administrative Agent, the Collateral Agent and the Lenders that:
 
5.01 Existence, Qualification and Power; Compliance with Laws; “Air Carrier
Status”.  Each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in the case of clause (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.  The
Borrower (and no other Loan Party) is an “air carrier” within the meaning of
Section 40102 of Title 49 and holds a certificate under Section 41102 of Title
49 or commuter air carrier authorizations.  Each such Person holds air carrier
operating certificates issued pursuant to Chapter 447 of Title 49.  Parent, the
Borrower and each Subsidiary that is an “air carrier” are each a “citizen of the
United States” as defined in Section 40102(a)(15) of Title 49 (a “United States
Citizen”).  Parent, the Borrower and each Subsidiary that is an “air carrier”
possess all necessary certificates, franchises, licenses, permits, rights,
authorizations and concessions and consents which are material to the operation
of the routes flown by it and the conduct of its business and operations as
currently conducted.


 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Except as set forth on Schedule
5.02, no Loan Party is in material breach of any material Contractual
Obligation.
 
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (i) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (ii) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents or (iii) the perfection or maintenance of the Liens created under the
Collateral Documents except in each case for such consents, exemptions,
authorizations, approvals, actions, notices and filings listed on Schedule 5.03
hereto, all of which have been duly obtained, taken, given or made and are in
full force and effect.
 
5.04 Binding Effect.    This Agreement and each other Loan Document has been
duly executed and delivered by each Loan Party that is party thereto.  This
Agreement constitutes and each other Loan Document constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
 
5.05 Financial Statements.
 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, and (ii) fairly
present the financial condition of the Parent and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby.
 
(b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated May 31, 2008, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
 
5.06 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the best knowledge of the Borrower, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against Parent, the Borrower or any of the Borrower’s Subsidiaries or against
any of their properties or revenues that either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.  The performance
of any action by any Loan Party required or contemplated by any of the Loan
Documents is not restrained or enjoined (either temporarily, preliminary or
permanently).  There are no actions, suits or proceedings pending that challenge
the validity of any Loan Document or the applicability or enforceability of any
Loan Document which seek to void, avoid, limit, or otherwise adversely affect
the security interest created by or in any Loan Document or any payment made
pursuant thereto.
 
 5.07 No Default.  No Default has occurred and is continuing or would result
from the execution, delivery or performance of this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby.
 
5.08 Ownership of Property.
 
(a) The Collateral subject to each Aircraft Mortgage and the Spare Parts
Security Agreement is free and clear of all Liens other than Permitted Liens.
 
(b) Set forth on Schedule 5.08(b) hereto is a complete and accurate list of all
Slots held by any Loan Party on the date hereof.
 
(c) Set forth on Schedule 5.08(c) hereto is a complete and accurate list of all
airport gate leaseholds contracted or licensed to any Loan Party on the date
hereof.
 
(d) No Loan Party (other than the Borrower and Skyway) currently owns or will
own any interest in any Spare Part.
 
(e) No Loan Party (other than the Borrower and YX Properties, LLC, a Nebraska
limited liability company) currently owns or will own any interest in any Slots.
 
(f) No Loan Party (other than the Borrower and Skyway) currently owns or will
own any interest in any Engine or Airframe.
 
5.09 Environmental Compliance.
 
(a)           The Loan Parties conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that such effects of Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(b)           None of the properties currently owned or operated by any Loan
Party, and, to the best of the Borrower’s knowledge, formerly owned or operated
by any Loan Party, is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list; there are no and never
have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or, to the best of the Borrower’s knowledge,
on any property formerly owned or operated by any Loan Party, which treatment,
storage or disposal could individually, or in the aggregate reasonably be
expected to have a Material Adverse Effect; there is no asbestos or
asbestos-containing material on any property currently owned by any Loan Party
as could individually or in the aggregate reasonably be expected to have a
Material Adverse Effect; and to the best of the Borrower’s knowledge Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party in each case as could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
 
(c)           No Loan Party is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party have been disposed of in a manner not reasonably expected to
result in Material Adverse Effect.
 
5.10 Insurance.  The properties of the Loan Parties are insured or reinsured
with financially sound and reputable insurance companies not Affiliates of the
Borrower (other than Cardinal Insurance Company, Cayman Ltd.), in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Loan Party operates.
 
5.11 Taxes.  The Loan Parties have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid or made adequate
provision for payment of all Federal, state and other taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets that are due and payable, except, in each case, those which are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  There is no proposed tax assessment against any Loan
Party that would, if made, have a Material Adverse Effect.  No Loan Party is
party to any tax sharing agreement with any Person other than another Loan Party
other than the tax allocation and separation agreement dated as of September 27,
1995 among certain of the Loan Parties, Kimberly-Clark Corporation, a Delaware
corporation, K-C Nevada, Inc., a Nevada corporation and Astral Aviation, Inc., a
Delaware corporation
 
5.12 ERISA Compliance. Each of Parent and its ERISA Affiliates is in compliance
in all material respects with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of the Borrower or any of its ERISA Affiliates.
 
5.13 Subsidiaries; Equity Interests.  Each Loan Party has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable, except in the case of any Wisconsin corporation,
subject to personal liability which may be imposed on shareholders by former
Section 180.0622(2)(b) of the Wisconsin Business Corporation Law for debts
incurred prior to June 14, 2006 (for debts incurred on or after such date, such
Section has been repealed), and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents.  Set forth in Part (b) of Schedule 5.13
is a complete and accurate list of all Investments (other than (i) Cash
Equivalents and (ii) those Investments set forth in Part (a) of Schedule 5.13)
held by any Loan Party on the date hereof, showing as of the date hereof the
amount, obligor or issuer and maturity, if any, thereof.  No Loan Party has any
equity investments in any other corporation or entity other than those
specifically disclosed in Part (a) or Part (b) of Schedule 5.13.
 
5.14 Margin Regulations; Investment Company Act; .
 
(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of the Term
Loans will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock.
 
(b) None of Parent, the Borrower or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940
(the “ICA”).  Neither the making of any Term Loan nor the application of the
proceeds or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any the ICA or any rule, regulation or order of the SEC thereunder.
 
5.15 Disclosure.  All information that has been made available to the
Administrative Agent or any Lender by the Borrower or any of its representatives
in connection with the transactions contemplated hereby is complete and correct
in all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements were made.
 
5.16 Compliance with Laws.  Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
5.17 Intellectual Property; Licenses, Etc.
 
(a)           The Loan Parties own all right, title and interest in and to, or
possess the right to use, the Intellectual Property Collateral (as defined in
Section 10.01(f)) that are reasonably necessary for the operation of their
respective businesses.
 
(b)           The operation of the Loan Parties’ respective businesses as
currently conducted, or as contemplated to be conducted and the use of the
Intellectual Property Collateral in connection therewith do not infringe,
misappropriate, conflict with, or otherwise violate the rights of any other
Person.  The Intellectual Property Collateral is subsisting and has not been
adjudicated invalid or unenforceable in whole or in part, and is valid and
enforceable.
 
(c)           No claim or litigation has been asserted or is pending or, to the
best knowledge of the Loan Parties, threatened, that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
alleging that the Loan Parties’ rights in or use of the Intellectual Property
Collateral or the operation of the businesses of the Loan Parties infringe,
misappropriate, or otherwise violate the rights of any other Person.  To the
Borrower’s best knowledge, no Person is engaging in any activity that infringes,
misappropriates, or otherwise violates the Intellectual Property Collateral.
 
(d)           With respect to each IP Agreement (as defined in Section
10.01(f)): (i) such IP Agreement is valid and binding and in full force and
effect; (ii) such IP Agreement will not cease to be valid and binding and in
full force and effect on terms identical to those currently in effect as a
result of the rights and interest granted herein, nor will the grant of such
rights and interest constitute a breach or default under such IP Agreement or
otherwise give any party thereto a right to terminate such IP Agreement; (iii)
Borrower has not received any notice of termination, cancellation or received
any notice of a breach or default under such IP Agreement; (iv) except as set
forth on Schedule 5.17(d), Borrower has not granted to any other third party any
rights, adverse or otherwise, under such IP Agreement; and (v) neither the
Borrower nor, to the best of the Borrower’s knowledge, any other party to such
IP Agreement is in breach or default thereof in any material respect, and, to
the best of the Borrower’s knowledge, no event has occurred that, with notice or
lapse of time or both, would constitute such a breach or default or permit
termination, modification or acceleration under such IP Agreement.
 
5.18 Security/Priority.
 
The provisions of the Loan Documents are effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and first
priority perfected Liens (subject, in the case of priority, to Permitted Liens)
on and security interests in all right, title and interest in the Collateral,
enforceable against each Loan Party that owns an interest in such Collateral and
any other Person.
 
5.19 Slot Utilization.  The Borrower and its Subsidiaries are utilizing the
Slots in a manner consistent with applicable regulations and contracts in order
to preserve the value of the Slots, taking into account any waivers or other
relief granted to the Borrower and/or its Subsidiaries by the FAA.  None of
Parent, the Borrower or any of the Borrower’s Subsidiaries has received any
notice from the FAA, or is aware of any other event or circumstance, that would
be reasonably likely to impair the Slots or the value thereof.
 
5.20 Representations and Warranties as to Collateral.  (a)  Each Loan Party’s
exact legal name, as defined in Section 9-503(a) of the Uniform Commercial Code,
is correctly set forth in Schedule 5.20(a)(1) hereto.  Each Loan Party has only
the trade names, domain names and marks listed on Schedule B of the Intellectual
Property Security Agreement.  Each Loan Party is located (within the meaning of
section 9-307 of the Uniform Commercial Code) and has its chief executive office
in the state or jurisdiction set forth in Schedule 5.20(a)(1) hereto.  The
information set forth in Schedule 5.20(a)(1) hereto with respect to each Loan
Party is true and accurate in all respects.  Except as set forth in Schedule
5.20(a)(1), no Loan Party has previously changed its name, location, chief
executive office, type of organization, jurisdiction of organization or
organizational identification number during the 5 years preceding the execution
of this Agreement from those set forth in Schedule 5.20(a)(1) hereto except as
disclosed in Schedule 5.20(a)(2) hereto.
 
(b) Each Loan Party is the legal and beneficial owner of the Collateral of such
Loan Party free and clear of any Lien of others, except for Permitted Liens.
 
(c) Except for possessory interests of landlords and warehousemen, each Loan
Party has exclusive possession and control of the Equipment.  In the case of
Equipment located on leased premises or in warehouses, no lessor or warehouseman
of any premises or warehouse upon or in which such Equipment is located has (i)
issued any warehouse receipt or other receipt in the nature of a warehouse
receipt in respect of any Equipment, (ii) to the best knowledge of any Loan
Party, issued any document for any of any Loan Party’s Equipment and (iii) to
the best knowledge of any Loan Party, received notification of any secured
party’s interest (other than the security interest granted hereunder) in any
Loan Party’s Equipment.
 
(d) The Pledged Equity of any Subsidiary of any Loan Party pledged by each Loan
Party hereunder has been duly authorized and validly issued and is fully paid
and non-assessable, except in the case of any Wisconsin corporation, subject to
personal liability which may be imposed on shareholders by former Section
180.0622(2)(b) of the Wisconsin Business Corporation Law for debts incurred
prior to June 14, 2006 (for debts incurred on or after such date, such Section
has been repealed).  If any Loan Party is an issuer of Pledged Equity, such Loan
Party confirms that it has received notice of such security interest.
 
(e) The Pledged Equity of any Subsidiary of any Loan Party pledged by each Loan
Party constitutes the percentage of the issued and outstanding Equity Interests
of the issuers thereof indicated on Schedule I hereto.  The Pledged Debt
constitutes all of the outstanding indebtedness owed to each Loan Party by the
issuers thereof and, as of the Amendment and Restatement Effective Date, is
outstanding in the principal amount indicated on Schedule II hereto.
 
5.21 Indebtedness and Guaranteed Indebtedness.  All Indebtedness and Guaranteed
Indebtedness outstanding as of the Amended and Restated Effective Date for each
Loan Party (other than the Obligations) is described on Schedule 7.03.
 
5.22 Deposit Accounts.  Schedule 5.22 lists all banks and other financial
institutions at which any Loan Party maintains deposit or other accounts in the
United States, and such Schedule correctly identifies the name, address and
telephone number of each depository, the name in which the account is held and
the complete account number therefor.
 

 

ARTICLE VI   AFFIRMATIVE COVENANTS

                            
 
So long as (i) any Lender shall have any Term Commitment hereunder, (ii) any
Term Loan remains outstanding, (iii) any other Obligation (other than Airline
Service Agreement Obligations outstanding after the Maturity Date) hereunder
which is accrued and payable shall remain unpaid or unsatisfied or (iv) solely
with respect to Sections 6.01, 6.05, 6.07, 6.10, 6.12, 6.13, 6.14, 6.15 6.16,
6.17 and 6.18, any Airline Service Agreement Obligations shall remain
outstanding prior to the Airline Service Agreement Termination Date, Parent and
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Loan Party to:
 
6.01 Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent, a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing acceptable to the
Administrative Agent and each Significant Lender, which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be qualified in any material respect except with respect to a “going
concern” or like qualification or exception;
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by the Chief Executive Officer or the
Chief Financial Officer of the Parent as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Parent and its Subsidiaries in accordance with GAAP, subject only to normal year
end audit adjustments and the absence of footnotes;
 
(c) as soon as available, but in any event within 30 days after the end of each
month, other than the third month of any fiscal quarter, a consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal month, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal month and for the portion of the Parent’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by the Chief Executive Officer or the Chief Financial Officer of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year end audit adjustments and the
absence of footnotes; and
 
(d) (i) as soon as available, but no more than five (5) Business Days after the
end of each calendar week a cash balance report for such calendar week, which
report shall show, among other things, the aggregate amount of cash and Cash
Equivalents that any of the Loan Parties has unrestricted access to on each day
of such calendar week, and the aggregate amount of cash that the Loan Parties
are restricted from accessing on each day of such calendar week and (ii) a flash
cash report as of the day preceding such report.
 
6.02 Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and each Significant Lender:
 
(a) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party, or any audit of any of them;
 
(b) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 6.02;
 
(c) promptly after the assertion or occurrence thereof, notice of any
Environmental Action against or of any noncompliance by any Loan Party with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect.
 
(d) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request; and
 
(e) promptly upon request of Administrative Agent or any Significant Lender a
schedule listing all locations at which $1,000,000 or more of Equipment of any
Loan Party is located.
 
6.03 Notices.  Promptly notify the Administrative Agent and each Significant
Lender:
 
(a) of the occurrence of any Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
 
(c) of the occurrence of any ERISA Event;
 
(d) of the occurrence of any event for which the Borrower is required to make a
mandatory repayment pursuant to Section 2.02(b);
 
(e) of a breach of the Use or Lose Rule; and
 
(f) of any material setoff, claims (including with respect to material
environmental claims), withholdings or other defenses to which any of the
Collateral, or any of the Agents’ or the Lenders’ rights with respect to the
Collateral, in any material respect, are subject.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04 Payment of Obligations.  Pay all taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such tax, assessment,
charge or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor and (ii) such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such charge or claim.
 
6.05 Preservation of Existence, Etc.  (a)  Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.05 or 7.06; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
6.06 Maintenance of Properties.  (a)  Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07 Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower (other than Cardinal
Insurance Company, Cayman Ltd.), insurance or reinsurance in accordance with the
terms of the Collateral Documents and otherwise with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the Collateral
Agent of termination, modification, lapse or cancellation of such insurance or
reinsurance.  Each such policy of insurance shall (a) name the Collateral Agent
for the benefit of the Lenders as an additional insured thereunder as its
interests may appear and (b) in the case of each business interruption and
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent and each Significant
Lender, that names Collateral Agent for the benefit of Lenders as the loss payee
thereunder for any covered loss.
 
6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09 Books and Records.  (a)  Maintain proper books of record and account, in
which full, true and correct entries consistent with GAAP shall be made of all
financial transactions and matters involving the assets and business of the
Parent and its Subsidiaries; and (b) maintain such books of record and account
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Parent and its Subsidiaries.
 
6.10 Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and the Collateral Agent and representatives of each
Lender, at the expense of the Borrower, to visit and inspect any of its
properties, to inspect the Collateral, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (with the Borrower having the right to have a
representative present at all such communications) and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent, Collateral Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.
 
6.11 Use of Proceeds.  Use the proceeds of the Term Loans to provide general
working capital and to pay ordinary operating costs and expenses of the Loan
Parties.
 
6.12 Further Assurances.  Promptly upon request by the Administrative Agent, the
Collateral Agent or any Significant Lender (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, the Collateral Agent or any Lender may reasonably require
from time to time in order to (i) carry out more effectively the purposes of the
Loan Documents, (ii) to the fullest extent permitted by applicable law, subject
any Loan Party’s or any of its Subsidiaries’ properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.
 
6.13 Compliance with Terms of Gate Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all leases of real property (including,
without limitation, arrangements with respect to airport gate leaseholds to
which the Borrower or any of its Subsidiaries is a party), to the extent
necessary to keep such leases in full force and effect and not allow such leases
to lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent and each Significant Lender of any
default by any party with respect to such leases and cooperate with the
Administrative Agent and each Significant Lender in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
 
6.14 Cash Management System; Controlled Accounts; Initial Drawing.  Maintain and
cause each of its Subsidiaries to maintain (a) a cash management system
reasonably acceptable to the Administrative Agent, the Collateral Agent and each
Significant Lender (provided that, in the event the cash management system in
place as of the Amendment and Restatement Effective Date is deemed after the
Amendment and Restatement Effective Date to be unacceptable to the
Administrative Agent, the Collateral Agent or any Significant Lender, then the
Borrower and its Subsidiaries shall be provided a reasonable period of time to
modify such cash management system to satisfy the requirements of the
Administrative Agent, the Collateral Agent and each Significant Lender) and (b)
all cash in Controlled Accounts (except to the extent held in accounts not at
any time having an aggregate balance in excess of $200,000); provided that  to
the extent consistent with agreements with the Processing Bank and American
Express, the Loan Parties shall be permitted to hold accounts that are not
Controlled Accounts with U.S. Bank National Association so long as the amounts
on deposit in such accounts are intended solely to cash collateralize holdback
obligations and other obligations in connection with payments of credit card
processing or clearinghouse services to the Processing Bank.  The foregoing
notwithstanding, the Loan Parties shall maintain all proceeds of the Term Loans
in the Special Controlled Account except for (i) proceeds of Term Loans used to
fund operating expenses in the ordinary course of business and (ii) proceeds of
Term Loans used to fund payroll and disbursement accounts so long as the funds
transferred from the Special Controlled Account are used within one (1) Business
Day of the transfer thereof to satisfy payroll and disbursement obligations, as
applicable.
 
6.15 FAA and DOT Matters; Citizenship.  (a) possess and maintain, and cause each
other Loan Party to possess and maintain, all necessary franchises, licenses,
permits, rights, concessions, authorizations and consents which are material to
the operation of the routes flown by it and the conduct of its business and
operations as currently conducted except in any case described in this clause
(a), where the failure to do so, either individually or in the aggregate, could
not be reasonably likely to have a Material Adverse Effect and (b) solely with
respect to the Borrower, (i) maintain at all times its status at the DOT, as
applicable, as an “air carrier” within the meaning of Section 40102(a)(2) of
Title 49, and hold a certificate under Section 41102(a)(1) of Title 49, or a
commuter air carrier authorization, as applicable; (ii) at all times hereunder
be a citizen of the United States as defined by Section 40102(a)15 of Title 49
and as that statutory provision has been interpreted by the DOT pursuant to its
policies; and (iii) maintain at all times its status at the FAA as an air
carrier and hold air carrier operating certificates and other operating
authorizations issued by the FAA pursuant to 14 C.F.R. Sections 119, 121 or 135
as currently in effect or as may be amended or recodified from time to time.
 
6.16 Slot Utilization.  Each Loan Party shall utilize its Slots in a manner that
does not breach, violate, or conflict with the Use or Lose Rule or result in the
loss of any Slot under the Use or Lose Rule.
 
6.17 Gate Utilization.  Utilize all of its airport gate leaseholds in a manner
sufficient to comply with applicable lease provisions governing such airport
gate leaseholds.
 
6.18 Cape Town Convention.  With respect to the Cape Town Convention which has
been ratified by, and is in full force and effect in the United States of
America, the parties hereto hereby agree to permit the interests created under
the Loan Documents to constitute International Interests under the Cape Town
Convention. Upon request by the Administrative Agent or any Significant Lender,
the Borrower at its own cost and expense shall from time to time do or cause to
be done any and all acts and things (other than acts and things under the
control of the Collateral Agent) which may be required or desirable (in the
opinion of Collateral Agent or any Significant Lender) to ensure that each of
the Secured Parties has the full benefit of the Cape Town Convention in
connection with any Airframes and Engines, including:
 
(a) any matters connected with registering, perfecting, preserving and/or
enhancing any International Interest vested in the Secured Parties with respect
to any Airframes and Engines and constituted by the Loan Documents;
 
(b) entry in to agreements (subordination or otherwise) to protect and/or
enhance and/or, improve the priority of any International Interest referred to
in the foregoing paragraph;
 
(c) excluding, in writing, the application of any provisions of the Cape Town
Convention that the Collateral Agent may deem desirable in connection with the
foregoing; and
 
(d) if any subsequent action taken by any party, including any permitted
sublease or re-registration of any Airframes or Engines, gives rise to a new
International Interest under the Cape Town Convention, registering such interest
with the International Registry (as such term is defined in the Cape Town
Convention) with the consent of the Collateral Agent, any Significant Lender, or
any duly authorized agent thereof, and any other party hereto as necessary to
complete such registration.
 
6.19 Payment of Taxes.  Each Loan Party shall pay and discharge or cause to be
paid and discharged promptly all taxes payable by it, including taxes imposed
upon it, its income and profits, or any of its operations, its property (real,
personal or mixed) and all taxes with respect to tax, social security and
unemployment withholding with respect to its employees, before any thereof shall
become past due, except in each case, (i) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (x) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor and (y) such proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such taxes or (ii) where the failure to
pay or discharge such taxes would not result in aggregate liabilities in excess
of $1,000,000.
 

 

ARTICLE VII   NEGATIVE COVENANTS

                            
 
So long as (i) any Lender shall have any Term Commitment hereunder, (ii) any
Term Loan remains outstanding, or (iii) any other Obligation (other than Airline
Service Agreement Obligations outstanding after the Maturity Date) hereunder
which is accrued and payable shall remain unpaid or unsatisfied or (iv) solely
with respect to Sections 7.01, 7.05, 7.06, 7.07, 7.13, 7.18 and 7.21, any
Airline Service Agreement Obligations shall remain outstanding prior to the
Airline Service Agreement Termination Date, Parent and the Borrower shall not,
nor shall they permit any other Loan Party to, directly or indirectly:
 
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names Parent, the Borrower or any of the Borrower’s
Subsidiaries as debtor, or sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement, or
assign any accounts or other right to receive income, other than the following:
 
(a) Liens pursuant to any Loan Document;
 
(b) Liens existing on the Initial Closing Date and set forth on Schedule 7.01;
 
(c) Liens for taxes, assessments or governmental charges or claims not
delinquent or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
 
(d) Liens of landlords, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e) Liens incurred or pledges or deposits in the ordinary course of business
made in connection with workers’ compensation, unemployment insurance and other
social security legislation, other than any Lien imposed by ERISA;
 
(f) Liens incurred or deposits made to secure the performance of tenders, bids,
trade contracts, leases (real and personal) (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance and return of money (but not borrowed money) bonds, reimbursement
obligations and chargeback rights of Persons performing credit card processing
services for a Loan Party and other obligations of a like nature incurred in the
ordinary course of business;
 
(g) easements, rights-of-way, restrictions, minor defects, encroachments or
irregularities of title and other similar charges or encumbrances affecting real
property which do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
 
(h) Liens securing judgments and attachments not constituting an Event of
Default under Section 8.01(g) or securing appeal or other surety bonds related
to such judgments;
 
(i) operating leases or subleases of real or personal property granted to others
not interfering in any material respect with the business of the Loan Parties,
taken as a whole;
 
(j) Liens in favor of collecting or payor banks and credit card processors
having a right of setoff, revocation, refund or chargeback with respect to money
or instruments of any Loan Party on deposit with or in possession of such bank;
and
 
(k) Liens securing Indebtedness permitted under Section 7.03(c)(v).
 
7.02 Investments.  Make or hold any Investments, except:
 
(a) Investments held by any Loan Party in the form of Cash Equivalents;
 
(b) equity Investments of the Borrower in any Guarantor and Investments of any
Guarantor in the Borrower or in another Guarantor;
 
(c) Investments in accounts, contract rights and chattel paper (each as defined
in the UCC), notes receivable and similar items arising or acquired in the
ordinary course of business and Investments received in settlement of amounts
due to any Loan Party effected in the ordinary course of business (including as
a result of Dispositions not prohibited by Section 7.06);
 
(d) Guarantees permitted by Section 7.03;
 
(e) Investments (other than Cash Equivalents) existing on the Initial Closing
Date and set forth on Schedule 5.13 hereof; and
 
(f) Investments consisting of intercompany debt permitted under Section 7.03.
 
7.03 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a) in the case of the Borrower, Indebtedness owed to a Guarantor; provided that
any such Indebtedness (i) shall be subordinated to the Obligations on terms
satisfactory to the Administrative Agent and each Significant Lender, (ii) a
Lien on all such Indebtedness shall have been granted to Collateral Agent for
the benefit of Lenders, and (iii) such Indebtedness shall be evidenced by a
promissory note or other instrument and such promissory note or instrument shall
have been pledged and delivered to the Collateral Agent;
 
(b) in the case of any Loan Party (other than the Borrower), Indebtedness owed
to the Borrower;
 
(c) in the case of the Loan Parties,
 
(i) Indebtedness under the Loan Documents;
 
(ii) Existing Indebtedness;
 
(iii) Indebtedness incurred after the Initial Closing Date consisting of
Guarantees permitted by Section 7.04;
 
(iv) Indebtedness consisting of rent deferrals under aircraft leases;
 
(v) Indebtedness in respect of aircraft leases entered into with Republic and
contemplated by the Business Plan;
 
(vi) Indebtedness incurred by any Loan Party to any TPG Entity in connection
with the financing by such TPG Entity of payments due by the Borrower under the
Airline Service Agreement; provided that such Indebtedness is not secured by any
Lien on the Collateral; and
 
(vii) Indebtedness incurred in the ordinary course of business in connection
with letters of credit or surety bonds required by Law or third parties in
connection with the Loan Parties’ operations.
 
7.04 Guarantees and Other Liabilities.  Purchase or repurchase (or agree,
contingently or otherwise, so to do) the Indebtedness of, or assume, guarantee
(directly or indirectly or by an instrument having the effect of assuring
another’s payment or performance of any obligation or capability of so doing, or
otherwise), endorse or otherwise become liable, directly or indirectly, in
connection with the Indebtedness, stock or dividends of any Person, except (a)
for any guaranty of Indebtedness or other obligations of the Borrower or any
Guarantor if the Borrower or such Guarantor could have incurred such
Indebtedness or obligations under this Agreement, (b) by endorsement of
negotiable instruments for deposit or collection in the ordinary course of
business, (c) customary indemnities in favor of officers, employees, directors,
consultants, attorneys, accountants or other advisors, (d) guarantees of
Obligations or Secured Credit Obligations under the Loan Documents and the
Reimbursement Agreement and (e) guarantees of Indebtedness permitted under
Section 7.03(c)(v).
 
7.05 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.
 
7.06 Dispositions.  Make any Disposition of Collateral, except:
 
(a) Dispositions of unused, obsolete or worn out property and surplus aircraft,
engines and parts related thereto, whether now owned or hereafter acquired, in
the ordinary course of business;
 
(b) Dispositions of inventory in the ordinary course of business (which, for the
avoidance of doubt shall not include the assets set forth on Schedule 7.06 or
any Spare Parts related thereto);
 
(c) abandonment of Intellectual Property Collateral pursuant to Section 10.04;
 
(d) licensing and sublicensing of Intellectual Property Collateral consistent
with the Borrower’s past practices in the ordinary course of business;
 
(e) Dispositions of the assets set forth on Schedule 7.06 and any Spare Parts
related thereto;
 
(f) So long as no Event of Default shall occur and be continuing, and (i) with
respect to any replacements of Slots, subject to the satisfaction of the terms
and conditions of Section 6(d) of the Slot Security Agreement, and (ii) with
respect to any trades (or similar arrangements) with respect to Slots, subject
to the satisfaction the terms and conditions of Section 6(b) of the Slot
Security Agreement, the Loan Parties may transfer Slots in exchange for other
Slots (and no other consideration);  provided, however, that any Disposition
pursuant to this Section 7.06 shall be for fair market value.
 
7.07 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
 
(a) each Loan Party (other than the Borrower) may make Restricted Payments to
any Loan Party which is its direct parent;
 
(b) each Loan Party may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;
 
(c) any Loan Party may issue Equity Interests, or make capital contributions, to
another Loan Party and Parent may accept capital contributions;
 
(d) Borrower may make Restricted Payments to Parent to enable Parent to pay
taxes which are due; and
 
(e) Borrower may make Restricted Payments to Parent to enable Parent to make
compensation and indemnification payments owing to directors and officers of
Parent.
 
7.08 Change in Nature of Business.  Engage in any line of business different
from those lines of business conducted by the Borrower and its Subsidiaries on
the Initial Closing Date.
 
7.09 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Loan Party as would be obtainable by the Borrower or such
Loan Party at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) transactions between or among the Borrower and any of the Guarantors or
between and among any of the Guarantors; (b) reasonable and customary fees and
compensation paid to, and indemnity provided on behalf of, officers, directors
or employees of any Loan Party; (c) any Restricted Payments not prohibited by
Section 7.07; (d) any payments or other distributions by a Subsidiary to its
direct or indirect parent to enable such parent to pay its liabilities for taxes
attributable to such Subsidiary; and (e) the Loan Documents and the transactions
contemplated thereby.
 
7.10 Use of Proceeds.  Use the proceeds of any Term Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose.
 
7.11 Amendments of Organization Documents.  Amend any of its Organization
Documents.
 
7.12 Changes in Fiscal Year.  Make any change in fiscal year.
 
7.13 Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
for the prepayment of the Term Loans and the Reimbursement Obligations in
accordance with the terms of this Agreement.
 
7.14 Partnerships, Etc.  Become a general partner in any general or limited
partnership or joint venture.
 
7.15 Speculative Transactions.  Engage in any transaction involving any Swap
Contract, except Swap Contracts relating to fuel in accordance with the Loan
Parties’ current business practice or as contemplated by Section 4.02.
 
7.16 Formation of Subsidiaries.  Organize or invest in any new Subsidiary.
 
7.17 Change in Capital Structure.  Make any material change in its equity
capital structure as in existence on the Initial Closing Date.
 
7.18 Repayments of Reimbursement Obligations.  Make any repayment in respect of
Reimbursement Obligations except (x) to the extent set forth in Subsections
2.02(b)(i) through 2.02(b)(iv) or (y) concurrently with a prepayment of the Term
Loans as set forth in Section 2.02(b)(v).
 
7.19 Amendments to Reimbursement Agreement.  Make any amendment, supplement,
modification or any other change to the Reimbursement Agreement in a manner that
is adverse to the interests of any Lender or any Agent under any Loan Document
without the prior written consent of the Required Lenders.
 
7.20 Sales and Leasebacks.  Enter into any arrangement with any Person providing
for the leasing by any Loan Party of real or personal property that has been or
is to be sold or transferred by such Loan Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party.
 
7.21 Negative Pledge Clauses.  Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents and the Reimbursement Documents and (b) any agreements
governing any purchase money Liens or Capital Lease Obligations not prohibited
hereby (in which case, any prohibition or limitation shall only be effective
against the assets financed thereby).
 
7.22 Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, any Loan Party, (b) make loans or advances to, or other Investments in,
any Loan Party or (c) transfer any of its assets to any Loan Party, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents and the Reimbursement Documents
and (ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary.
___________

*Confidential

ARTICLE VIII  EVENTS OF DEFAULT AND REMEDIES

                              
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party fails to pay when and as
required to be paid herein, any amount of principal of, or interest on, any Term
Loan, or when and as the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
 
(b) Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03, 6.05, 6.07, 6.10, 6.11,
6.14, 6.15, 6.16, 6.17 or 6.18, or Article VII; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for five (5) Business Days after the earlier of the date on
which (A) a Responsible Officer becomes aware of such failure or (B) written
notice thereof shall have been given to the Borrower by the Administrative
Agent, the Collateral Agent or any Lender; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made by or on behalf of the Borrower or any other Loan
Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made; or
 
(e) Cross-Default on Indebtedness and Swap Contracts.  (i) Any event shall have
occurred that permits any holder or holders (or a trustee or agent on behalf of
such holder or holders) of Indebtedness (other than Indebtedness hereunder and
other than the Indebtedness listed on Schedule 5.02) to demand the payment of
such Indebtedness prior to its stated maturity, or cash collateral in respect
thereof; or (ii) with respect to any Indebtedness in an amount greater than
$1,000,000, any Loan Party or any Subsidiary fails to repay such Indebtedness,
in full, at or prior to the scheduled maturity thereof; or (iii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any other Loan Party or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any other Loan
Party or any Subsidiary is an Affected Party (as defined in such Swap Contract)
and, in either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than $1,000,000; or
 
(f) Judgments.  There is entered against any Loan Party or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $1,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of such claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, there is a period of five (5) consecutive Business Days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
(g) ERISA.  An ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in liability of Parent and its ERISA Affiliates
in an aggregate amount exceeding $1,000,000; or
 
(h) Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be valid and binding on or enforceable against any Loan
Party intended to be a party to it; any Loan Party files a motion or other
pleading seeking to challenge the validity of any Loan Document or the
applicability or enforceability of any Loan Document or which seeks to void,
avoid, limit, or otherwise adversely affect the security interest created by or
in any Loan Document or any payment made pursuant thereto; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(i) Change of Control.  There occurs any Change of Control; or
 
(j) Collateral Document.  Any Collateral Document after delivery thereof (other
than pursuant to the terms thereof) ceases to create a valid and perfected lien
on and security interest in the Collateral purported to be covered thereby
having the priority contemplated by the Loan Documents; or
 
(k) Material Adverse Effect.  There occurs any event or circumstance that would
give rise to a Material Adverse Effect since the Amendment and Restatement
Effective Date; or
 
(l) Change in Business.  The Borrower and its Subsidiaries cease to operate
their business as conducted on the date hereof or cease to operate flights
substantially in accordance with the flight schedule of the Borrower and its
Subsidiaries as of the Initial Closing Date (other than to the extent
contemplated in the Airline Service Agreement); or
 
(m) Involuntary Proceedings.  An involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of Parent, the Borrower or any Subsidiary, or of a
substantial part of the property or assets of Parent, the Borrower or a
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Parent,
the Borrower or any Subsidiary or for a substantial part of the property or
assets of Parent, the Borrower or a Subsidiary or (iii) the winding-up or
liquidation of Parent, the Borrower or any Subsidiary; or
 
(n) Voluntary Proceedings.  Parent, the Borrower or any Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in (m) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Parent,
the Borrower or any Subsidiary  or for a substantial part of the property or
assets of Parent, the Borrower or any Subsidiary, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become
unable, admit in writing its inability or fail generally to pay its debts as
they become due (other than with respect to Indebtedness described on Schedule
5.02); or
 
(o) Reimbursement Agreement Cross Default.  Any “Event of Default” under the
Reimbursement Agreement has occurred and is continuing; or
 
(p) Cross Default on Airline Service Agreement.  Any (i) default under the
Airline Service Agreement which permits Republic to terminate the Airline
Service Agreement (pursuant to Section 8.02(c) or 5.03 of the Airline Service
Agreement) or (ii) an Airline Service Agreement Rejection Event has occurred and
is continuing; or
 
(q) Midwest Air LLC Agreement .  The Borrower or any Subsidiary shall engage in
any transaction or take any action that would violate the terms of Section 3.2
of the Midwest Air LLC Agreement.
 
8.02 Remedies upon Event of Default.  (a) Upon the occurrence of any Event of
Default described in Section 8.01(m) or (n) above, automatically, and upon the
occurrence and during the continuance of any other Event of Default, at the
request of the Required Lenders:
 
(i) the commitment of each Lender to make Term Loans shall immediately
terminate;
 
(ii) the unpaid principal amount of all outstanding Term Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document shall be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
 
(iii)  the Administrative Agent shall exercise on behalf of the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents or
applicable laws; provided that remedies in respect of the Collateral shall only
be exercised pursuant to and in the manner set forth in Section 8.02(b).
 
(b) Upon the occurrence and during the continuance of any Collateral Enforcement
Event of Default, the Collateral Agent (subject to the consent, and at the
direction, of the Required Secured Parties) shall exercise on behalf of the
Secured Parties all rights and remedies available to it in respect of the
Collateral under the Secured Credit Documents or applicable Laws.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 or upon the commencement of any case or proceeding under any Debtor
Relief Law, any amounts received on account of any Secured Credit Obligations
from or with respect to the Collateral or any enforcement proceedings with
respect thereto shall be applied by the Collateral Agent in the following order:
 
First, to payment of that portion of the Secured Credit Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs) payable
to the Administrative Agent and the Collateral Agent in their capacities as
such;
 
Second, to payment of that portion of the Secured Credit Obligations
constituting amounts payable under Article III of this Agreement and Article III
of the Reimbursement Agreement ratably among the Northwest Parties and the
Lenders in proportion to the amounts described in this clause Second payable to
them;
 
Third, to payment of that portion of the Secured Credit Obligations constituting
Reimbursement Obligations up to a maximum principal amount of $10,000,000
(whether currently owing or contingent) and any accrued and unpaid interest
thereon (less the sum (without duplication) of (i) the amount of any portion
thereof that has been cash collateralized pursuant to this Agreement or the
Reimbursement Agreement and (ii) the amount of funds on deposit in the
Reimbursement Obligation Collateral Account at such time prior to giving effect
to the release of such funds pursuant to the penultimate sentence of the last
paragraph in this Section 8.03), principal on the Term Loans up to a maximum
principal amount of $50,000,000 (whether currently due and payable or not), and
accrued and unpaid interest on the Term Loans, ratably among the Northwest
Parties and the Lenders in proportion to the respective amounts described in
this clause Third payable to them;
 
Fourth, to the payment of all other Secured Credit Obligations of the Loan
Parties owing under or in respect of the Secured Credit Documents on such date
(including any Reimbursement Obligations in excess of a principal amount of
$10,000,000 (whether currently owing or contingent) and any accrued and unpaid
interest thereon less the sum (without duplication) of (i) the amount of any
portion thereof that has been cash collateralized pursuant to this Agreement or
the Reimbursement Agreement and (ii) the amount of funds on deposit in the
Reimbursement Obligation Collateral Account at such time prior to giving effect
to the release of such funds pursuant to the penultimate sentence of the last
paragraph in this Section 8.03), ratably among the Northwest Parties and the
Lenders in proportion to the respective amounts described in this clause Fourth
payable to them;
 
Fifth, to the payment of all Airline Service Agreement Obligations that are
unpaid and outstanding on such date payable to Republic; and
 
Last, the balance, if any, after all of the Secured Credit Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
 
All payments made pursuant to this Section 8.03 (except for those payments to be
made to the Collateral Agent) shall be made to the Administrative Agent (in
respect of Secured Credit Obligations owing to the Lenders and the
Administrative Agent) and to Northwest (in respect of Secured Credit Obligations
owing to the Northwest Parties), and the Administrative Agent shall distribute
such payments in accordance with the provisions of this Agreement and Northwest
shall distribute such payments in accordance with the provisions of the
Reimbursement Agreement.  Any payments made pursuant to clauses Third and Fourth
with respect to Reimbursement Obligations which are not yet due and owing shall
be held by the Collateral Agent in the Reimbursement Obligations Collateral
Account, and shall be paid upon such Reimbursement Obligations becoming due and
payable.  If any cash collateral remains on deposit in the Reimbursement
Obligations Collateral Account (or pursuant to any other arrangement) at such
time as any payment pursuant to clauses Third or Fourth with respect to
Reimbursement Obligations are due and payable, such cash collateral shall be
released to Northwest at such time on account of, and to the extent of, such
Reimbursement Obligations.  If any such cash collateral remains on deposit in
the Reimbursement Obligations Collateral Account after the Secured Credit
Obligations have been indefeasibly paid in full, such cash collateral shall be
paid in accordance with clause Last above.
 
Prior to the Airline Service Agreement Termination Date, any payments of the
type described in clause Fifth with respect to Airline Service Agreement
Obligations but that are not yet due and owing shall be held as cash collateral
in a separate account by the Collateral Agent (other than the Reimbursement
Obligations Collateral Account), and, if any Airline Service Agreement
Obligations become due prior to the Airline Service Agreement Termination Date,
such amount shall be released to Republic at such time on account of, and to the
extent of, such Airlines Service Agreement Obligations.  If any such cash
collateral described in the foregoing sentence remains on deposit in such
account on or after the Airline Service Agreement Termination Date, such cash
collateral shall be paid in accordance with clause Last above.
 

 

ARTICLE IX  ADMINISTRATIVE AGENT AND COLLATERAL AGENT

             
 
9.01 Appointment and Authorization of Administrative Agent and Collateral Agent.
 
(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent and the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent and the Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall the Administrative Agent or
the Collateral Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent or the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
 
(b) The Collateral Agent shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender (if
applicable)) hereby irrevocably appoints and authorizes the Collateral Agent to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Secured Credit Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Collateral Agent
(and any co-agents, sub-agents and attorneys-in-fact appointed by the Collateral
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article IX (including, without limitation, Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “Collateral Agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
 
9.02 Delegation of Duties.  The Administrative and the Collateral Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder at the direction of the Administrative Agent and
the Collateral Agent) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties.  Neither the Administrative
Agent nor the Collateral Agent shall be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
 
9.03 Liability of Administrative Agent and Collateral Agent.  No Agent-Related
Person shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein as
finally determined in a nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents or
the existence of any Liens or security interests in the Collateral, or for any
failure of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.
 
9.04 Reliance by Administrative Agent and Collateral Agent.
 
(a) The Administrative Agent and the Collateral Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by the
Administrative Agent and the Collateral Agent.  The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent and
the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.
 
(b) For purposes of determining compliance with the conditions specified in
Section 4.01 or Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Amendment and
Restatement Effective Date specifying its objection thereto.
 
9.05 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”.  The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to such Default as may be directed by the Required
Lenders in accordance with Article VIII; provided, however, that unless and
until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable or in the best interest of the Lenders.
 
9.06 Credit Decision; Disclosure of Information by Administrative Agent and
Collateral Agent.  Each Lender acknowledges that no Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent or the Collateral Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of any Loan Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their
possession.  Each Lender represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.
 
9.07 Indemnification of Administrative Agent and the Collateral Agent.  Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent and the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The undertaking in this Section shall survive termination of the Term
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent.
 
9.08 Successor Administrative Agent.
 
(a) The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders and the Borrower.  If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint a successor
administrative agent for the Lenders.  If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders,
a successor administrative agent from among the Lenders.  Upon the acceptance of
its appointment as successor administrative agent hereunder, the Person acting
as such successor administrative agent shall succeed to all the rights, powers
and duties of the retiring Administrative Agent and the term “Administrative
Agent” shall mean such successor administrative agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of any
other Lender.  After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article IX and Sections 12.04
and 12.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  If no Person agrees
to be a successor Administrative Agent, the resigning Administrative Agent’s
resignation shall be effective upon notice by the resigning Administrative Agent
to the Lenders, and the Lenders shall assume the responsibilities of the
Administrative Agent.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.
 
(b) Successor Collateral Agent.  The Collateral Agent may resign as Collateral
Agent upon 30 days’ notice to the Lenders.  If the Collateral Agent resigns
under this Agreement, the Required Lenders shall appoint a successor collateral
agent for the Lenders.  If no successor collateral agent is appointed prior to
the effective date of the resignation of the Collateral Agent, the Collateral
Agent may appoint, after consulting with the Lenders, a successor collateral
agent from among the Lenders.  Upon the acceptance of its appointment as
successor collateral agent hereunder, the Person acting as such successor
collateral agent shall succeed to all the rights, powers and duties of the
retiring Collateral Agent and the term “Collateral Agent” shall mean such
successor collateral agent and the retiring Collateral Agent’s appointment,
powers and duties as Collateral Agent shall be terminated, without any other or
further act or deed on the part of any other Lender.  After any retiring
Collateral Agent’s resignation hereunder as Collateral Agent, the provisions of
this Article IX and Sections 12.04 and 12.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Collateral Agent
under this Agreement.  Upon the acceptance of any appointment as Collateral
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall be discharged from its duties and obligations under the
Loan Documents.  If no Person agrees to be a successor Collateral Agent, the
resigning Collateral Agent’s resignation shall be effective upon notice by the
resigning Collateral Agent to the Lenders, and the Lenders shall assume the
responsibilities of the Collateral Agent.   After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article IX shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Collateral Agent.
 
9.09 Collateral and Guaranty Matters.  The Lenders irrevocably authorize the
Collateral Agent
 
(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) in accordance with the terms of Section 10.09
or (ii) subject to Section 12.01, if approved, authorized or ratified in writing
by the Required Lenders; and
 
(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.09.  In each case as
specified in this Section 9.09, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.09.
 

 

ARTICLE X   SECURITY

                            
 
10.01 Grant of Security.  To induce the Lenders to make the Term Loans and the
Northwest Parties to make the extensions of credit described in the
Reimbursement Agreement, each Loan Party hereby grants to the Collateral Agent,
for itself and the ratable benefit of the Secured Parties, as security for the
full and prompt payment when due of the Secured Credit Obligations of such Loan
Party a continuing Lien and security interest in and to all Pledged Collateral
of such Loan Party.  “Pledged Collateral” means all of the property and assets
(other than the Excluded Assets and the Excluded Airline Assets) of each Loan
Party and its estate, real and personal, tangible and intangible, whether now
owned or hereafter acquired or arising and regardless of where located,
including but not limited to:
 
(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, aircraft engines, aircraft
propellers, furniture and fixtures, and all parts thereof and all accessions
thereto and all software related thereto, including, without limitation,
software that is embedded in and is part of the equipment (any and all such
property being the “Equipment”);
 
(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Loan Party has an interest in mass or a joint or other interest or
right of any kind (including, without limitation, goods in which such Loan Party
has an interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Loan Party), and all accessions
thereto and products thereof and documents therefore, and all software related
thereto, including, without limitation, software that is embedded in and is part
of the inventory (any and all such property being the “Inventory”);
 
(c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles, the American
Express Agreement and the U.S. Bank Agreement) and other obligations of any
kind, whether or not arising out of or in connection with the sale or lease of
goods or the rendering of services and whether or not earned by performance, and
all rights now or hereafter existing in and to all supporting obligations and in
and to all security agreements, mortgages, Liens, leases, letters of credit and
other contracts securing or otherwise relating to the foregoing property (any
and all of such accounts, chattel paper, instruments, deposit accounts,
letter-of-credit rights, general intangibles and other obligations, to the
extent not referred to in clause (d), (e) or (f) below, being the “Receivables”,
and any and all such supporting obligations, security agreements, mortgages,
Liens, leases, letters of credit and other contracts to the extent not referred
to in clause (d), (e) or (f) below being the “Related Contracts”);
 
(d) the following (the “Security Collateral”):
 
(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto and all rights with respect to such Initial Pledged
Equity, including all rights to vote such Initial Pledged Equity or exercise
rights under any partnership agreement, limited liability company agreement or
similar agreement relating to Initial Pledged Equity;
 
(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;
 
(iii) all additional shares of stock and other Equity Interests from time to
time acquired by such Loan Party in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all subscription warrants, rights or options
issued thereon or with respect thereto, and all rights to vote such Pledged
Equity or exercise rights under any partnership agreement, limited liability
company agreement or similar agreement relating to Pledged Equity; provided that
no Loan Party shall be required to pledge any Equity Interest in any Subsidiary
that is a CFC owned or otherwise held by such Loan Party which, when aggregated
with all of the other shares of stock in such Subsidiary pledged by any Loan
Party, would result in more than 66% of the shares of stock in such Subsidiary
entitled to vote (within the meaning of Treasury Regulation Section
1.956-2(c)(2) promulgated under the Code) (the “Voting Foreign Stock”) (on a
fully diluted basis) being pledged to the Collateral Agent, on behalf of the
Secured Parties, under this Agreement (although all of the shares of stock in
such Subsidiary not entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the Code) (the “Non-Voting Foreign
Stock”) shall be pledged by each of the Loan Parties that owns or otherwise
holds any such Non-Voting Foreign Stock therein); provided further that, if, as
a result of any change in the tax laws of the United States of America after the
date of this Agreement, the pledge by such Loan Party of any additional shares
of stock in any such Subsidiary to the Collateral Agent, on behalf of the
Secured Parties under this Agreement would not result in an increase in the
aggregate net consolidated tax liabilities of the Borrower and its Subsidiaries,
then, promptly after the change in such laws, all such additional shares of
stock shall be so pledged under this Agreement;
 
(iv) all additional indebtedness from time to time owed to such Loan Party (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness; and
 
(v) all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Loan Party has now, or acquires from time to time hereafter, any
right, title or interest in any manner, and the certificates or instruments, if
any, representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto;
 
(e) the following (collectively, the “Account Collateral”):
 
(i) all deposit and other bank accounts and all funds and financial assets from
time to time credited thereto (including, without limitation, all cash
equivalents), all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such funds and financial assets,
and all certificates and instruments, if any, from time to time representing or
evidencing such accounts;
 
(ii) all promissory notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of such Loan Party, including, without
limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and
 
(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;
 
(f) the following (collectively, the “Intellectual Property Collateral”):
 
(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);
 
(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);
 
(iii) all copyrights, including, without limitation, copyrights in Computer
Software, internet web sites and the content thereof, whether registered or
unregistered (“Copyrights”);
 
(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);
 
(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works;
 
(vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth in Schedules A, B and C to the Intellectual Property
Security Agreement (as such Schedules may be supplemented from time to time by
supplements to the IP Security Agreement, each such supplement being
substantially in the form of Exhibit D-1 (an “IP Security Agreement
Supplement”)), executed by such Loan Party to the Collateral Agent from time to
time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;
 
(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Loan Party accruing thereunder or pertaining thereto;
 
(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Loan Party, now or hereafter, is a party or a beneficiary (“IP Agreements”); and
 
(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;
 
(g) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such Loan
Party pertaining to any of the Pledged Collateral; and
 
(h) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Pledged Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (g) of this Section 10.01 and this
clause (h)) and, to the extent not otherwise included, all (A) payments under
insurance (whether or not the Collateral Agent is the loss payee thereof), or
any indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Pledged Collateral, (B) tort
claims, including, without limitation, all commercial tort claims and (C) cash.
 
For the avoidance of doubt, Excluded Assets and Excluded Airline Assets shall
not constitute Pledged Collateral.
 
10.02 Further Assurances.
 
(a) Each Loan Party agrees that from time to time, at the expense of such Loan
Party, such Loan Party will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or desirable, or that the Collateral Agent or any
Significant Lender may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Loan
Party hereunder or to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Pledged Collateral of such
Loan Party.  Without limiting the generality of the foregoing, each Loan Party
will, within a commercially reasonable time with respect to Pledged Collateral
of such Loan Party:  (i) at the request of the Collateral Agent or any
Significant Lender, mark conspicuously each document included in Inventory, each
chattel paper included in Receivables, each Related Contract, and each of its
records pertaining to such Pledged Collateral with a legend, in form and
substance satisfactory to the Collateral Agent and each Significant Lender,
indicating that such document, chattel paper, Related Contract, or Pledged
Collateral is subject to the security interest granted hereby; (ii) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Collateral Agent or any Significant Lender may reasonably
request, in order to perfect and preserve the security interest granted or
purported to be granted by such Loan Party hereunder; (iii) at the request of
the Collateral Agent or any Significant Lender, deliver to the Collateral Agent
for the benefit of the Secured Parties certificates representing Security
Collateral that constitutes certificated securities, accompanied by undated
stock or bond powers executed in blank; (iv) at the request of the Collateral
Agent or any Significant Lender, take all action reasonably necessary to ensure
within the time required hereunder that the Collateral Agent has control of
Pledged Collateral consisting of deposit accounts, electronic chattel paper,
investment property, letter-of-credit rights and transferable records as
provided in Sections 9-104, 9-105, 9-106 and 9-107 of the Uniform Commercial
Code and in Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction governing such transferable record; (v) at the request of
the Collateral Agent or any Significant Lender, take all action reasonably
necessary to ensure that the Collateral Agent’s security interest is noted on
any certificate of ownership related to any Pledged Collateral evidenced by a
certificate of ownership; (vi) at the reasonable request of the Collateral Agent
or any Significant Lender, cause the Collateral Agent to be the beneficiary
under all letters of credit that constitute Pledged Collateral, with the
exclusive right to make all draws under such letters of credit, and with all
rights of a transferee under Section 5-114(e) of the Uniform Commercial Code;
and (viii) deliver to the Collateral Agent evidence that all other action that
the Collateral Agent may deem reasonably necessary or desirable in order to
perfect and protect the security interest created by such Loan Party in the
Pledged Collateral under this Agreement has been taken.
 
(b) Each Loan Party hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Loan Party, in each case without the signature of such Loan
Party, and regardless of whether any particular asset described in such
financing statements falls within the scope of the Uniform Commercial Code or
the granting clause of this Agreement.  A photocopy or other reproduction of
this Agreement or any financing statement covering the Pledged Collateral or any
part thereof shall be sufficient as a financing statement where permitted by
Law.  Each Loan Party ratifies its authorization for the Collateral Agent to
have filed such financing statements, continuation statements or amendments
filed prior to the date hereof.
 
(c) Each Loan Party will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Pledged
Collateral of such Loan Party and such other reports in connection with such
Pledged Collateral as the Collateral Agent or any Significant Lender may
reasonably request, all in reasonable detail.
 
10.03 Rights of Lender; Limitations on Lenders’ Obligations.
 
(a)   Each Loan Party shall remain liable under the contracts and agreements
included in such Loan Party’s Pledged Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed (including paying cure costs if such
contracts or agreements are assumed), (ii) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Loan Party from any of its
duties or obligations under the contracts and agreements included in the Pledged
Collateral, and (iii) no Secured Party shall have any obligation or liability
under the contracts and agreements included in the Pledged Collateral by reason
of this Agreement or any other Loan Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Loan Party
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
 
(b) Except as otherwise provided in this subsection (b), each Loan Party will
continue to collect, at its own expense, all amounts due or to become due such
Loan Party under the Receivables and Related Contracts.  In connection with such
collections, such Loan Party may take (and, at the Collateral Agent’s direction,
will take) such action as such Loan Party or the Collateral Agent may reasonably
deem necessary or advisable to enforce collection of the Receivables and Related
Contracts; provided, however, that, subject to any requirement of notice
provided in Section 8.02, the Collateral Agent shall have the right at any time,
upon the occurrence and during the continuance of a Collateral Enforcement Event
of Default, to notify the obligors under any Receivables and Related Contracts
of the assignment of such Receivables and Related Contracts to the Collateral
Agent and to direct such obligors to make payment of all amounts due or to
become due to such Loan Party thereunder directly to the Collateral Agent and,
upon such notification and at the expense of such Loan Party, to enforce
collection of any such Receivables and Related Contracts, to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Loan Party might have done, and to otherwise exercise all rights
with respect to such Receivables and Related Contracts, including, without
limitation, those set forth in Section 9-607 of the Uniform Commercial
Code.  Upon and during the exercise by the Collateral Agent on behalf of the
Lenders of any of the remedies described in the proviso of the immediately
preceding sentence, (i) any and all amounts and proceeds (including, without
limitation, instruments) received by such Loan Party in respect of the
Receivables and Related Contracts of such Loan Party shall be received in trust
for the benefit of the Collateral Agent hereunder, shall be segregated from
other funds of such Loan Party and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
indorsement) to be deposited in a collateral account maintained with the
Collateral Agent and applied as provided in Section 10.07(b) and (ii) such Loan
Party will not adjust, settle or compromise the amount or payment of any
Receivable or amount due on any Related Contract, release wholly or partly any
obligor thereof, or allow any credit or discount thereon.  No Loan Party will
permit or consent to the subordination of its right to payment under any of the
Receivables and Related Contracts to any other indebtedness or obligations of
the obligor thereof.
 
(c) The Collateral Agent shall have the right to make test verification of the
Receivables in any manner and through any medium that it considers advisable in
its reasonable discretion, and each Loan Party agrees to furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection therewith.
 
10.04 Covenants of the Loan Parties with Respect to Pledged Collateral.  Each
Loan Party hereby covenants and agrees with the Collateral Agent that from and
after the date of this Agreement and until the Secured Credit Obligations (other
than contingent indemnification obligations which are not then due and payable)
are fully satisfied:
 
(a) Delivery and Control of Pledged Equity.
 
(i) All certificates or instruments representing or evidencing Pledged Equity
shall be delivered to and held by or on behalf of the Collateral Agent pursuant
hereto at the request of the Collateral Agent or any Significant Lender, and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Collateral Agent and each Significant
Lender.
 
(ii) With respect to any Pledged Equity in which any Loan Party has any right,
title or interest and that constitutes an uncertificated security, such Loan
Party will cause the issuer thereof either (i) to register the Collateral Agent
as the registered owner of such security or (ii) to agree in an authenticated
record with such Loan Party and the Collateral Agent that such issuer will
comply with instructions with respect to such security originated by the
Collateral Agent without further consent of such Loan Party, such authenticated
record to be in form and substance reasonably satisfactory to the Collateral
Agent and each Significant Lender.  With respect to any Security Collateral in
which any Loan Party has any right, title or interest and that is not an
uncertificated security, upon the request of the Collateral Agent or any
Significant Lender, such Loan Party will notify each such issuer of Pledged
Equity that such Pledged Equity is subject to the security interest granted
hereunder.
 
(iii) Except as provided in Section 10.07, such Loan Party shall be entitled to
receive all cash dividends paid in respect of the Pledged Equity with respect to
the Pledged Equity.
 
(iv) Except as provided in Section 10.07 and subject to Article VII, such Loan
Party will be entitled to exercise all voting, consent and corporate rights with
respect to the Pledged Equity.
 
(b) Maintenance of Records.  Such Loan Party will keep and maintain, at its own
cost and expense, satisfactory and complete records of the Pledged Collateral,
in all material respects, including, without limitation, a record of all
payments received and all credits granted with respect to the Pledged Collateral
and all other dealings concerning the Pledged Collateral in each case in
accordance with its normal business practice.
 
(c) Indemnification with Respect to Pledged Collateral.  In any suit, proceeding
or action brought by the Collateral Agent relating to any Pledged Collateral for
any sum owing thereunder or to enforce any provision of any Pledged Collateral
in each case, brought by the Collateral Agent in accordance with this Agreement,
such Loan Party will save, indemnify and keep the Secured Parties harmless from
and against all expense, loss or damage suffered by the Secured Parties by
reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the obligor thereunder, arising out of a breach by such
Loan Party of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favor of, such obligor or
its successors from such Loan Party, and all such obligations of such Loan Party
shall be and remain enforceable against and only against such Loan Party and
shall not be enforceable against the Collateral Agent.
 
(d) Limitation on Liens on Pledged Collateral.  Such Loan Party will defend the
Pledged Collateral against and take such other action as is necessary to remove,
any Lien on the Pledged Collateral except Liens permitted under Section 7.01 and
will defend the right, title and interest of the Collateral Agent in and to all
of such Loan Party’s rights under the Pledged Collateral against the claims and
demands of all Persons whomsoever other than claims or demands arising out of
Liens permitted under Section 7.01.
 
(e) Limitations on Modifications of Receivables.  Except with respect to
intercompany Receivables among the Loan Parties, such Loan Party will not,
without the Collateral Agent’s prior written consent, grant any extension of the
time of payment under or in respect of any of the Receivables or Related
Contracts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any Person liable for the payment thereof,
or allow any credit or discount whatsoever thereon other than any of the
foregoing which are done in the ordinary course of business, consistent with
past practices, and trade discounts granted in the ordinary course of business
of such Loan Party.
 
(f) Notices.  Such Loan Party will advise the Collateral Agent promptly after it
obtains knowledge thereof, in reasonable detail, (i) of any Lien asserted
against any of the Pledged Collateral other than Liens permitted under Section
7.01, and (ii) of the occurrence of any other event which would result in a
material adverse change with respect to the aggregate value of the Pledged
Collateral or on the security interests created hereunder.
 
(g) Maintenance of Equipment.  Such Loan Party will keep and maintain the
Equipment in good operating condition sufficient for the continuation of the
business conducted by such Loan Party on a basis consistent with past practices,
ordinary wear and tear excepted.
 
(h) As to Intellectual Property Collateral.
 
(i) With respect to each item of its Intellectual Property Collateral, each Loan
Party agrees to take, at its expense, all necessary steps, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other applicable U.S. Governmental Authority, to (A) maintain the
validity and enforceability of such Intellectual Property Collateral and
maintain such Intellectual Property Collateral in full force and effect, and (B)
pursue the registration and maintenance of each patent, trademark, or copyright
registration or application, now or hereafter included in such Intellectual
Property Collateral of such Loan Party, including, without limitation, the
payment of required fees and taxes, the filing of responses to office actions
issued by the U.S. Patent and Trademark Office, the U.S. Copyright Office or
other applicable U.S. Governmental Authorities, the filing of applications for
renewal or extension, the filing of affidavits under Sections 8 and 15 of the
U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.  No Loan Party shall, without the written consent of the Collateral
Agent, discontinue use of or otherwise abandon any Intellectual Property
Collateral, or abandon any right to file an application for patent, trademark,
or copyright, unless such Loan Party shall have determined prior to such
cessation of use or abandonment that such use or the pursuit or maintenance of
such Intellectual Property Collateral is no longer desirable in the conduct of
such Loan Party’s business and that the loss thereof would not be reasonably
likely to have a Material Adverse Effect.
 
(ii) Each Loan Party agrees promptly to notify the Collateral Agent if such Loan
Party becomes aware (A) that any material item of the Intellectual Property
Collateral has become abandoned, placed in the public domain, invalid or
unenforceable, or of any adverse determination or development regarding such
Loan Party’s ownership of any of the material Intellectual Property Collateral
or its right to register the same or to keep and maintain and enforce the same,
or (B) of any adverse determination or the institution of any proceeding
(including, without limitation, the institution of any proceeding in the U.S.
Patent and Trademark Office or any court) regarding any material item of the
Intellectual Property Collateral.
 
(iii) In the event that any Loan Party becomes aware that any item of the
Intellectual Property Collateral that is material to such Loan Party’s business
is being infringed or misappropriated by a third party, such Loan Party shall
promptly notify the Collateral Agent and shall take such actions, at its
expense, as such Loan Party or the Collateral Agent deems reasonable and
appropriate under the circumstances to protect or enforce such Intellectual
Property Collateral, including, without limitation, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation.
 
(iv) Each Loan Party shall use proper statutory notice (where necessary) in
connection with its use of each item of its Intellectual Property
Collateral.  No Loan Party shall do or permit any act or knowingly omit to do
any act whereby any of its Intellectual Property Collateral may lapse or become
invalid or unenforceable or placed in the public domain except to the extent
that it is commercially reasonable to do so.
 
(v) Each Loan Party shall take all reasonable steps which it or the Collateral
Agent deems appropriate under the circumstances to preserve and protect each
item of its Intellectual Property Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all steps necessary to
ensure that all licensed users of any of the Trademarks use such consistent
standards of quality.
 
(vi) Each Loan Party agrees that should it obtain an ownership interest in any
item of the type set forth in Section 10.01(f) that is not on the date hereof a
part of the Intellectual Property Collateral (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of trademarks, the goodwill symbolized thereby, shall automatically become part
of the Intellectual Property Collateral subject to the terms and conditions of
this Agreement with respect thereto.  Within three days of acquiring
After-Acquired Intellectual Property, the Loan Party that acquired such
After-Acquired Intellectual Property shall give prompt written notice to the
Collateral Agent identifying the After-Acquired Intellectual Property acquired,
and such Loan Party shall execute and deliver to the Collateral Agent with such
written notice, or otherwise authenticate, an IP Security Agreement Supplement
covering such After-Acquired Intellectual Property which shall be recorded with
the U.S. Patent and Trademark Office, the U.S. Copyright Office and any other
applicable Governmental Authorities necessary to perfect the security interest
hereunder in such After-Acquired Intellectual Property.
 
(i) Delivery and Control of Slot Transfer Documents.  In order to facilitate a
subsequent transfer, if any, of Slots held by the Loan Parties, the applicable
Loan Party (A) has, prior to the Initial Closing Date, executed a blank, undated
transfer document for each Pledged Slot (as defined in the Slot Security
Agreement) held by such Loan Party as of the Initial Closing Date, and (B)
shall, on the date of acquisition thereof, execute a blank, undated transfer
document for each Pledged Slot acquired by such Loan Party after the Initial
Closing Date, in each case, be held in escrow by the Collateral Agent until (i)
exercise by the Administrative Agent or the Collateral Agent and the Lenders of
their rights upon the occurrence and during the continuance of a Collateral
Enforcement Event of Default as set forth in and subject to Section 8.02 and
Section 10.07 of this Agreement and Section 9 of the Slot Security Agreement or
(ii) termination of, or release from, the Liens of the Slot Security Agreement
and this Agreement in accordance with the terms thereof and hereof.
 
10.05 Performance by Collateral Agent of the Loan Parties’ Obligations.
 
(a) Collateral Agent Appointed Attorney-in-Fact.  Each Loan Party hereby
irrevocably appoints the Collateral Agent such Loan Party’s attorney-in-fact,
with full authority in the place and stead of such Loan Party and in the name of
such Loan Party or otherwise, from time to time, in the Collateral Agent’s
discretion after the occurrence and during the continuance of a Collateral
Enforcement Event of Default, to take any action and to execute any instrument
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation:
 
(i) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to this Agreement,
 
(ii) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Pledged Collateral,
 
(iii) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (i) or (ii) above, and
 
(iv) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Pledged Collateral or otherwise to enforce the rights of the Collateral
Agent with respect to any of the Pledged Collateral; provided that the
Collateral Agent shall not exercise any such rights under this Section 10.05(a)
except upon occurrence and during the continuance of a Collateral Enforcement
Event of Default.
 
(b) Collateral Agent May Perform.  If any Loan Party fails to perform any
agreement contained herein, the Collateral Agent may, as the Collateral Agent
deems necessary to protect the security interest granted hereunder in the
Pledged Collateral or to protect the value thereof, but without any obligation
to do so after the occurrence and during the continuance of a Collateral
Enforcement Event of Default, itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Loan Party under Section 12.04.
 
(c) Collateral Agent Not Liable.  The Collateral Agent shall in no way be
responsible for the payment of any costs incurred in connection with preserving
or disposing of Pledged Collateral.
 
10.06 The Collateral Agent’s Duties.
 
(a)  The powers conferred on the Collateral Agent hereunder are solely to
protect the Secured Parties’ interest in the Pledged Collateral and shall not
impose any duty upon it to exercise any such powers.   Other than the exercise
of reasonable care to assure the safe custody of the Pledged Collateral while
being held by the Collateral Agent pursuant to the terms of the Secured Credit
Documents, the Collateral Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the grantor of
such Pledged Collateral shall be responsible for preservation of all rights in
the Pledged Collateral, and the Collateral Agent shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to such grantor.  The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
which shall be no less than the treatment employed by a reasonable and prudent
agent in the industry, it being understood that the Collateral Agent shall not
have responsibility for taking any necessary steps to preserve rights against
any parties with respect to any of the Pledged Collateral.  In the event of a
public or private sale of Pledged Collateral pursuant to the terms of the
Secured Credit Documents, the Collateral Agent shall have no obligation to
clean-up, repair or otherwise prepare the Pledged Collateral for sale.
 
(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Pledged Collateral.  In the
event that the Collateral Agent so appoints any Subagent with respect to any
Pledged Collateral, (i) the assignment and pledge of such Pledged Collateral and
the security interest granted in such Pledged Collateral by each Loan Party
hereunder shall be deemed for purposes of this Agreement to have been made to
such Subagent, in addition to the Collateral Agent, for the ratable benefit of
the Secured Parties, as security for the Secured Credit Obligations of such Loan
Party, (ii) such Subagent shall automatically be vested, in addition to the
Collateral Agent, with all rights, powers, privileges, interests and remedies of
the Collateral Agent hereunder with respect to such Pledged Collateral, and
(iii) the term “Collateral Agent”, when used herein in relation to any rights,
powers, privileges, interests and remedies of the Collateral Agent with respect
to such Pledged Collateral, shall include such Subagent; provided, however, that
no such Subagent shall be authorized to take any action with respect to any such
Pledged Collateral unless and except to the extent expressly authorized in
writing by the Collateral Agent.
 
(c) Notwithstanding anything herein or in the other Secured Credit Documents to
the contrary, the Collateral Agent shall be fully justified in failing or
refusing to take any action under any Secured Credit Document unless it shall
first receive direction from the Required Secured Parties and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.
 
10.07 Remedies.  If any Event of Default shall have occurred and be continuing:
 
(a) The Collateral Agent may, at the direction of the Required Secured Parties,
exercise in respect of the Pledged Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party upon default under the Uniform Commercial Code
(whether or not the Uniform Commercial Code applies to the affected Pledged
Collateral) and also may:  (i) require each Loan Party to, and each Loan Party
hereby agrees that it will at its expense and upon request of the Collateral
Agent or any Significant Lender forthwith, assemble all or part of the Pledged
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place and time to be designated by the Collateral Agent
that is reasonably convenient to such Loan Party and the Collateral Agent;
(ii) without notice except as specified below, sell the Pledged Collateral or
any part thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as are commercially reasonable; (iii) occupy
any premises owned or leased by any of the Loan Parties where the Pledged
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Loan Party in respect of such occupation; and (iv) exercise
any and all rights and remedies of any of the Loan Parties under or in
connection with the Pledged Collateral, or otherwise in respect of the Pledged
Collateral, including, without limitation, (A) any and all rights of such Loan
Party to demand or otherwise require payment of any amount under, or performance
of any provision of, the Receivables, the Related Contracts and the other
Pledged Collateral, (B) withdraw, or cause or direct the withdrawal, of all
funds with respect to the Account Collateral and (C) exercise all other rights
and remedies with respect to the Receivables, the Related Contracts and the
other Pledged Collateral, including, without limitation, those set forth in
Section 9-607 of the Uniform Commercial Code.  To the extent not inconsistent
with the Federal Aviation Act, the DOT requirements and the FAA requirements,
the Collateral Agent or any other Secured Party may be the purchasers of any or
all of the Pledged Collateral at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at such sale, to use and apply any of
the Obligations owed to such Person as a credit on account of the purchase price
of any Collateral payable by such Person at such sale.  Each purchaser at any
such sale shall acquire the property sold absolutely free from any claim or
right on the part of the Grantors, and each Grantor hereby waives, to the
fullest extent permitted by law, all rights of redemption, stay or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  Each Loan Party agrees that, to the
extent notice of sale shall be required by law, at least 10 days’ notice to such
Loan Party of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  The
Collateral Agent shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given.  The Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Any Account Collateral and any
Proceeds of any Security Collateral may be applied by the Collateral Agent
towards payment of the Secured Credit Obligations.
 
(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Pledged
Collateral shall be applied against the Secured Credit Obligations, in the
manner set forth in Section 8.03.  Any surplus of such cash or cash proceeds
held by the Collateral Agent and remaining after payment in full of the Secured
Credit Obligations shall be paid over to the applicable Loan Party or to
whomever may be lawfully entitle to receive such surplus.
 
(c) All payments received by any Loan Party under or in connection with the
Pledged Collateral shall be received in trust for the benefit of the Collateral
Agent, shall be segregated from other funds of such Loan Party and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary indorsement).
 
(d) The Collateral Agent may, without notice to any Loan Party except as
required by law or Section 8.02 and at any time or from time to time, charge,
set off and otherwise apply all or any part of the Secured Credit Obligations
against any funds held with respect to the Account Collateral or in any other
deposit account.
 
(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Loan Party, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Loan Party shall supply to the Collateral Agent or its designee such Loan
Party’s know-how and expertise, and documents and things relating to any
Intellectual Property Collateral subject to such sale or other disposition, and
such Loan Party’s customer lists and other records and documents relating to
such Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Loan Party.
 
(f) The Collateral Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 10.07, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral any information
in its possession relating to such Security Collateral.
 
10.08 Modifications.
 
The Liens, lien priority and other rights and remedies granted to the Collateral
Agent for the benefit of the Lenders pursuant to this Agreement and the other
Secured Credit Documents shall not be modified, altered or impaired in any
manner by any other financing or extension of credit or incurrence of
Indebtedness by any of the Loan Parties or by any other act or omission
whatsoever.
 
10.09 Release; Termination.
 
(a)  Upon any sale, lease, transfer or other disposition of any item of Pledged
Collateral of any Loan Party in accordance with the terms of the Secured Credit
Documents to a Person other than a Loan Party or a Subsidiary thereof, such
Pledged Collateral shall be released from the assignment and security interest
granted hereby, and in connection therewith, the Collateral Agent will, at such
Loan Party’s expense, execute and deliver to such Loan Party such documents as
such Loan Party shall reasonably request to evidence the release of such item of
Pledged Collateral (other than Inventory sold in the ordinary course of
business) from the assignment and security interest granted hereby; provided,
however, that (i) at the time of such request and such release no Default shall
have occurred and be continuing, (ii) the proceeds of any such sale, lease,
transfer or other disposition required to be applied, or any payment to be made
in connection therewith, in accordance with Section 2.02 shall, to the extent so
required, be paid or made to, or in accordance with the instructions of, the
Collateral Agent when and as required under Section 2.02, and (iii) in the case
of Pledged Collateral sold or disposed of, the release of a Lien created hereby
will not be effective until the receipt by the Collateral Agent of the Net Cash
Proceeds arising from the sale or disposition of such Pledged Collateral.
 
Upon the latest of (i) the payment in full in cash of the Secured Credit
Obligations (other than contingent indemnification obligations which are not
then due and payable) and (ii) the Maturity Date, the pledge and security
interest granted hereby shall terminate and all rights to the Pledged Collateral
shall revert to the applicable Loan Party; provided that, with respect to that
portion of the Secured Credit Obligations consisting of Airline Service
Agreement Obligations, the pledge and security interest granted hereby (to the
extent securing Airline Service Agreement Obligations) shall terminate and all
rights to such Pledged Collateral shall revert to the applicable Loan Party on
the Airline Service Agreement Termination Date.  Upon any such termination, the
Collateral Agent will, at the applicable Loan Party’s expense, execute and
deliver to such Loan Party such documents as such Loan Party shall reasonably
request to evidence such termination.
 

 

ARTICLE XI GUARANTY

                                
 
11.01 Guaranty.  Each Guarantor, severally, unconditionally and irrevocably
guarantees (the undertaking by each Guarantor under this Article XI being the
“Guaranty”) the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all of the Obligations of each of the other Loan Parties now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnification payments, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Administrative Agent or any of the other
Secured Parties in enforcing any rights under this Guaranty or any other Loan
Document.  Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.
 
11.02 Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto.  The
Obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any Loan Party under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against such Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any other Loan Party or whether any other Loan Party
is joined in any such action or actions.  The liability of each Guarantor under
this Guaranty shall be absolute, unconditional and irrevocable irrespective of,
and such Guarantor hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to, any and all of the following:
 
(a) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
Loan Party under the Loan Documents, or any other amendment or waiver of or any
consent to departure from any Loan Document, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or any of its Subsidiaries or otherwise;
 
(c) any taking, exchange, release or nonperfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from this
Guaranty or any other guaranty, for all or any of the Guaranteed Obligations;
 
(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents, or any other property and assets of
any other Loan Party or any of its Subsidiaries;
 
(e) any change, restructuring or termination of the corporate structure or
existence of any other Loan Party or any of its Subsidiaries;
 
(f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party, as the case may be (such Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);
 
(g) the failure of any other Person to execute this Agreement or any other
guarantee or agreement of the release or reduction of the liability of any of
the other Loan Parties or any other guarantor or surety with respect to the
Guaranteed Obligations; or
 
(h) any other circumstance (including, without limitation, any statute of
limitations or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party) that might otherwise constitute
a defense available to, or a discharge of, such Guarantor, any other Loan Party
or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party or otherwise, all as though such payment had not been
made.
 
11.03 Waivers and Acknowledgments.
 
(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty, and any
requirement that the Administrative Agent or any other Secured Party protect,
secure, perfect or insure any Lien or any property or assets subject thereto or
exhaust any right or take any action against any other Loan Party or any other
Person or any Collateral.
 
(b) Each Guarantor hereby unconditionally waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the
future.  Each Guarantor acknowledges and agrees that this Guaranty is a
guarantee of payment and not of collection.
 
(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Secured Parties which in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights to proceed against any
of the other Loan Parties, any other guarantor or any other Person or any
Collateral, and (ii) any defense based on any right of setoff or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.
 
(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any Collateral Document by
nonjudicial sale, and such Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law.
 
(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.
 
(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 11.02 and this Section 11.03
are knowingly made in contemplation of such benefits.
 
11.04 Subrogation.  Each Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or may hereafter acquire against
any other Loan Party or any other insider guarantor that arise from the
existence, payment, performance or enforcement of its Obligations under this
Guaranty or under any other Loan Document, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any other Secured Party against such other Loan Party or
any other insider guarantor or any Collateral, whether or not such claim, remedy
or right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from such other Loan Party or
any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, until such time as all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and the Term Commitments shall have expired or terminated.  If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty and (b) the Maturity Date, such amount shall be received and held in
trust for the benefit of the Administrative Agent and the other Secured Parties
(in the same form as so received) and shall forthwith be paid to the
Administrative Agent (without any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.  If
(i) any Guarantor shall pay to the Administrative Agent all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash and
(iii) the Maturity Date shall have occurred, the Administrative Agent and the
other Secured Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from the
payment made by such Guarantor pursuant to this Guaranty.
 
11.05 Continuing Guarantee; Assignments.  This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the latest of (i) the
payment in full in cash of all of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Maturity Date, (b) be binding
upon each Guarantor and its successors and assigns and (c) inure to the benefit
of, and be enforceable by, the Administrative Agent and the other Secured
Parties and their respective successors, transferees and assigns.  Without
limiting the generality of clause (c) of the immediately preceding sentence, any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Term Commitment, the Term Loans owing to it and the Term Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender Party
under this Article XI or otherwise, in each case as provided in Section
12.07.  Notwithstanding clause (b) of this Section 11.05, no Guarantor may
assign any of its obligations under this Guaranty.
 
11.06 No Reliance.  Each Guarantor has, independently and without reliance upon
the Collateral Agent, Administrative Agent or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Guaranty and each other Loan Document
to which it is or is to be a party, and such Guarantor has established adequate
means of obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial or otherwise), operations, performance,
properties and prospects of such other Loan Party.
 

 

ARTICLE XII  MISCELLANEOUS

                               
 
12.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a) waive any condition set forth in Section 4.01(a), without the written
consent of each Lender;
 
(b) (i) extend or increase the Term Commitment of any Lender (or reinstate any
Term Commitment terminated pursuant to Section 8.02) without the written consent
of all Lenders;
 
(c) postpone any date scheduled for any payment of principal or interest under
this Agreement without the written consent of each Lender directly affected
thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on any
Term Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend Section 2.04(b);
 
(e) change any provision of this Section 12.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; and
 
(g) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender;
 
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Collateral Agent in addition to the Lenders required
above, affect the rights or duties of, or any fees or other amounts payable to,
the Collateral Agent under this Agreement or any other Loan Document; and (ii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document.
 
Anything to the contrary in this Agreement notwithstanding (except as provided
in this Section 12.01), the Collateral Agent, the Administrative Agent, the
Lenders and the Loan Parties agree that no amendment, modification or other
change to this Agreement that increases the amount of Indebtedness that is
permitted to be secured by the Collateral or modifies Section 8.02 or Section
8.03 or this provision of Section 12.01 shall be made without the written
consent of the Required Northwest Parties. For the avoidance of doubt, the
Northwest Parties are an express third-party beneficiary of this Agreement.
 
12.02 Notices and Other Communications; Facsimile Copies.
 
(a) General.  Unless otherwise expressly provided in this Agreement, all notices
and other communications provided for hereunder or any other Loan Document shall
be in writing (including by facsimile transmission).  All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i) if to the Borrower, the Administrative Agent or the Collateral Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 12.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and
 
(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number provided by such Lender to the Administrative Agent
and the Borrower at the time such Person becomes a lender or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the Borrower, the Administrative
Agent and the Collateral Agent.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, first-class postage prepaid; (C) if delivered by
facsimile, when sent; and (D) if delivered by electronic mail, when received;
provided, however, that notices and other communications to the Administrative
Agent or the Collateral Agent pursuant to Article II shall not be effective
until actually received by such Person.  In no event shall a voicemail message
be effective as a notice, communication or confirmation hereunder.
 
(b) Effectiveness of Facsimile Documents and Signatures.  Loan Documents may be
transmitted and/or signed by facsimile.  The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent, the Collateral Agent and the Lenders.  The Administrative
Agent and the Collateral Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
 
(c) Reliance by Administrative Agent, Collateral Agent and Lenders.  The
Administrative Agent, the Collateral Agent and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.
 
12.03 No Waiver; Cumulative Remedies.  No failure by any Lender, the Collateral
Agent or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or any other Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
12.04 Attorney Costs, Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Collateral Agent and each Lender for
all out-of-pocket costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Agreement and the
other Loan Documents (and, in the case of Republic, in connection with previous
alternative lending structures and any related intercreditor arrangements), and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs (including,
without limitation, specialty and local counsel) and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent and each Lender for all costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and each
Lender and the cost of independent public accountants and other outside experts
retained by the Administrative Agent, the Collateral Agent or any Lender.  All
amounts due under this Section 12.04 shall be payable within two Business Days
after demand therefor.  The agreements in this Section shall survive the
termination of the Term Commitments and repayment of all other Obligations.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, including, without
limitation, Attorney Costs and indemnities, such amount may be paid on behalf of
such Loan Party by the Administrative Agent, the Collateral Agent or any Lender,
in its sole discretion and any such amounts so paid by the Administrative Agent,
the Collateral Agent or any Lender, shall constitute Obligations owing to such
person.
 
12.05 Indemnification by the Borrower.  Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Term Commitment
or Term Loan or the use or proposed use of the proceeds therefrom, (c) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
any Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  No Indemnitee shall have any liability for any
indirect, special or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Initial Closing Date).  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 12.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 12.05 shall be
payable within ten Business Days after demand therefor.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the
Collateral Agent, the replacement of any Lender, the termination of the Term
Commitments, and the repayment, satisfaction or discharge of all the other
Obligations.
 
12.06 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Collateral Agent or any
Lender, or the Administrative Agent, the Collateral Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the Collateral Agent or such Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to promptly pay to the Administrative Agent and the
Collateral Agent upon demand its Pro Rata Share of any amount so recovered from
or repaid by the Administrative Agent and the Collateral Agent.
 
12.07 Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) in accordance with the provisions of subsection
(b) of this Section or (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this
Agreement.  In addition, no Guarantor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender.
 
(b) Any Lender may, with the prior written consent of each Significant Lender,
at any time assign to any assignee (an “Assignee”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Term Commitment and the Term Loans at the time owing to it); provided that (i)
except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Commitment and the Term Loans at the time owing to it,
the aggregate amount of the Term Commitment or, if the applicable Term
Commitment is not then in effect, the principal outstanding balance of the Term
Loan of the assigning Lender subject to each such assignment shall not be less
than $5,000,000 or an integral multiple of $50,000 in excess thereof; (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Term Loans or the Term Commitment assigned.  Subject to acknowledgement
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 12.04 and 12.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment).  Upon request, the Borrower (at its
expense) shall execute and deliver a Term Note to the Assignee.  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
 
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Term Commitments of, and
principal amounts of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Term
Commitment and/or the Term Loans; provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Collateral
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that directly affects such Participant.  Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.08 as though it were a
Lender.
 
(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  
 
12.08 Setoff.  In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender and each of its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness or other obligations at any time owing by,
such Lender to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Lender hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent, the Collateral Agent or such Lender shall have made
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent, the Collateral Agent and
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) that the Administrative Agent, the Collateral Agent, such Lender and
their respective Affiliates may have.
 
12.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent,
the Collateral Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Term Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent, the Collateral Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
 
12.10 Counterparts.  This Agreement and each other Loan Document may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery by
telecopier or electronic image transmission (e.g., PDF) of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document.  The Administrative Agent may also
require that any such documents and signatures delivered by telecopier or
electronic image transmission be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
electronic image transmission.
 
12.11 Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent, the Collateral Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
 
12.12 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Collateral Agent and each Lender, regardless of any
investigation made by the Administrative Agent, the Collateral Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or breach of such representation and warranty at the time the Term Loans were
extended, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied.
 
12.13 TPG Entities as Lenders.  Each Lender acknowledges that the TPG Entities
own a majority of the Equity Interests of the Parent and, consequently, may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the TPG Entities shall be
under no obligation to provide such information to them.  With respect to the
Term Loans, the TPG Entities shall have the same rights and powers (and shall
have the same rights to exercise such rights and powers) under this Agreement as
any other Lender.
 
12.14 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
12.15 Tax Forms.
 
(a)           (i)  Each Lender, Administrative Agent and Collateral Agent that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code (a “Foreign Person”) shall deliver to each of the Borrower and the
Administrative Agent, as applicable, on or prior to the date of its execution
and delivery of this Agreement (or upon accepting an assignment of an interest
herein), two duly signed completed copies of the applicable IRS Form W-8 or any
successor thereto (entitling it to an exemption from, or reduction of,
withholding tax on payments to be made to or for the benefit of such Person
pursuant to this Agreement) or such other evidence satisfactory to the Borrower,
the Administrative Agent and each Significant Lender, as applicable, that such
Foreign Person is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the
Code.  Thereafter and from time to time, each such Foreign Person shall (A)
promptly submit to the Borrower and the Administrative Agent, as applicable,
such additional duly completed and signed copies of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States Laws and regulations to avoid or reduce, or such evidence as is
satisfactory to the Borrower, the Administrative Agent and each Significant
Lender of any available exemption from or reduction of, United States
withholding taxes in respect of all payments to be made to such Foreign Person
by the Borrower pursuant to this Agreement, (B) promptly notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (C) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Person, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that the
Borrower make any deduction or withholding for taxes from amounts payable to
such Foreign Person or indemnification pursuant to Section 3.01.
 
(ii) Each Lender that is a Foreign Person, to the extent it does not act or
ceases to act for its own account with respect to any portion of any sums paid
or payable to such Lender under any of the Loan Documents (for example, in the
case of a typical participation by such Lender), shall deliver to each of the
Borrower and the Administrative Agent on the date when such Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the forms or statements required to be provided
by such Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Lender acts for its own account that
is not subject to U.S. withholding tax, and (B) two duly signed completed copies
of IRS Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under applicable Law, to establish that such
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Lender.
 
(iii) The Loan Parties shall not be required to pay any additional amount to any
Person under Section 3.01 (A) with respect to any Taxes on the basis of the
information, certificates or statements of exemption such Person transmits with
an IRS Form W-8IMY pursuant to this Section 12.14(a) or (B) if such Person shall
have failed to satisfy the provisions of this Section 12.14(a) and Section
12.14(b); provided that if such Person is a Lender and shall have satisfied the
requirement of this Section 12.14(a) on the date it became a Lender or ceased to
act for its own account with respect to any payment under any of the Loan
Documents, nothing in this Section 12.14(a) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in governmental interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing that such Lender or other Person for the account of which such
Lender receives any sums payable under any of the Loan Documents is not subject
to withholding or is subject to withholding at a reduced rate.
 
(b) Each Lender, Administrative Agent and Collateral Agent that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to each of the Borrower and the Administrative Agent two duly signed
completed copies of IRS Form W-9.  If such Person fails to deliver such forms,
then each of the Borrower and the Administrative Agent may withhold from any
payment to such Person an amount equivalent to the applicable back-up
withholding tax imposed by Applicable Law.
 
(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent.  The obligation of the Lenders
under this Section shall survive the termination of the Term Commitments,
repayment of all Obligations hereunder and the resignation of the Administrative
Agent.
 
12.16 Governing Law.
 
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SUBSECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.
 
(b) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
HEREUNDER AND THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH
LENDER, IRREVOCABLY
 
(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
 
(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
BORROWER (IN THE CASE OF ANY LOAN PARTY), OR TO ANY PERSON THAT IS NOT A LOAN
PARTY, TO SUCH PERSON AT THE APPLICABLE ADDRESS SET FORTH ON SCHEDULE 12.02;
 
(iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER IT IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
 
(v) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST IT IN THE COURTS OF ANY OTHER
JURISDICTION; AND
 
(vi) AGREES THAT THE PROVISIONS OF THIS SECTION 12.15 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SUBSECTION 5-1402 OR OTHERWISE.
 
12.17 Waiver of Right to Trial by Jury.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
WHICH EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 12.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TERM LOANS MADE HEREUNDER.  IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.
 
12.18 Binding Effect.  This Agreement shall become effective when it shall have
been executed by the Loan Parties, the Lenders and the Collateral Agent and
thereafter, the Administrative Agent, and shall be binding upon and inure to the
benefit of the Loan Parties, the Administrative Agent, the Collateral Agent and
each Lender and their respective successors and assigns, except that the Loan
Parties shall not have the right to assign their respective rights or
obligations hereunder or any interest herein without the prior written consent
of each of the Lenders.
 
12.19 Reaffirmation of Guaranty and Grant of Security.
 
(a)           Each Guarantor hereby (a) acknowledges that it has reviewed the
terms and provisions of this Agreement and consents to the amendments and
modifications effected hereby and (b) agrees and confirms, both before and after
giving effect to the amendment and restatement of the Existing Credit Agreement
pursuant to this Agreement, that it is a party to and is bound by the Guaranty
as a guarantor thereunder by virtue of its having been an original signatory
thereto and that its guaranty provided for in the Guaranty is hereby reaffirmed,
remains in full force and effect, after giving effect to this Agreement, and
constitutes a continuing guaranty to the Lenders and their respective
successors, indorsees, transferees and assigns, for the prompt and complete
payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations with the same effect
as if all terms of such guaranty were set forth herein.  The Guaranty is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.
 
(b) Each Loan Party hereby (a) acknowledges that it has reviewed the terms and
provisions of this Agreement and consents to the amendments and modifications
effected hereby and (b) agrees and confirms, both before and after giving effect
to the amendment and restatement of the Existing Credit Agreement pursuant to
this Agreement, that it is a party to and is bound by Article X of this
Agreement and each Collateral Document as a grantor of the Collateral thereunder
by virtue of its having been an original signatory thereto.  Article X of this
Agreement and the other Collateral Documents are and shall continue to be in
full force and effect and are hereby in all respects ratified and
confirmed.  Without limiting the generality of the foregoing, Article X of this
Agreement, each Collateral Document and all of the Collateral do and shall
continue to secure the payment of all Secured Credit Obligations.  Each Loan
Party, each as a grantor under each Collateral Document that such Loan Party is
a party to, hereby (x) reaffirms its grant of, and hereby grants, a security
interest in such Collateral to the Collateral Agent, for the ratable benefit of
the Secured Parties, as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of all the Secured Credit Obligations with the same effect as if all
terms of such grant contained in each Collateral Document were set forth herein,
(y) pursuant to any applicable law, authorizes the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Loan
Party in such form and in such offices as the Collateral Agent determines
appropriate to perfect the security interests of the Collateral Agent and the
other Secured Parties and authorizes the Collateral Agent to use the collateral
description “all personal property, whether now owned or hereafter acquired” or
any other similar collateral description in any such financing statements and
(z) ratifies and authorizes the filing by the Collateral Agent of any financing
statement with respect to the Collateral made prior to the date hereof.
 
12.20 Consent of Existing Lenders.  Each of the Existing Lenders hereby consents
to the amendments and modifications effected hereby, and to the execution and
delivery by the Agents on or prior to the Amendment and Restatement Effective
Date, of this (i) Agreement and (ii) such other Loan Documents as the
Administrative Agent deems necessary in connection with funding of the Term
Loans on the Amendment and Restatement Effective Date.
 
12.21 No Novation.  Each of the Agents, the Existing Lenders, the Lenders,
Parent, Borrower and each other Loan Party acknowledges and agrees that: (a)
this Agreement supersedes the Existing Credit Agreement and has been executed
and delivered in renewal, amendment, restatement and modification, but not in
novation or extinguishment of, the obligations under the Existing Credit
Agreement; (b) all obligations under the Existing Credit Agreement are continued
and restated hereunder, as set forth herein and in the other Loan Documents; and
(c) the Liens securing the Existing Credit Agreement have not been terminated
and continue in effect, as security for all of the Obligations and the Secured
Credit Obligations.
 
 
[signature pages follow]
 

 


 
 

--------------------------------------------------------------------------------

 
 
 

  MIDWEST AIRLINES, INC., as Borrower          
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer        Title: SVP & CFO       
   

 

  MIDWEST AIR GROUP, INC., as Parent          
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer        Title: SVP & CFO       
   

 

  SKYWAY AIRLINES, INC.          
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyker        Title: VP & Treasurer 
         

 

  BESTCARE HOLDINGS, INC.          
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer        Title: Treasurer       
   

 

  MIDWEST EXPRESS SERVICES – KANSAS CITY, INC.          
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer       Title: President        
 

 

  MIDWEST EXPRESS SERVICES – OMAHA, INC.          
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer        Title: President       
   


 
MIDWEST EXPRESS SERVICES - OMAHA, INC.
YX PROPERTIES, LLC.
By: Midwest Express Services - Omaha, Inc., its sole member
         
 
By:
/s/ Curtis E. Sawyer       Name: Curtis E. Sawyer        Title; President       
   

                                                                                                                                                  

  WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,  as Administrative Agent and
as Collateral Agent,          
 
By:
/s/ Jon Croasmun       Name: Jon Croasmun        Title: Vice President         
 


  TPG MIDWEST US V, LLC, as a Lender     By: PTG Advisors V, Inc.     Its:
Managing Member          
 
By:
/s/  Clive Bode       Name        Title           


  TPG GenPar V, L.P.     TPG Advisors V, Inc.     Its: Managing Member          
 
By:
/s/ Clive Bode       Name        Title           

 

  REPUBLIC AIRWAYS HOLDINGS INC. , as a Lender          
 
By:
/s/ Bryan Bedford       Name: Bryan Bedford        Title: President & CEO       
   






 
 

--------------------------------------------------------------------------------

 

 

 

 